

Exhibit 10.31
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
AMENDED AND RESTATED CREDIT AGREEMENT
 
Effective as of July 17, 2008
 
among
 
MINERA SANTA RITA S. DE R.L. DE C.V.,
 
and
 
ORO DE ALTAR S. DE R.L. DE C.V.,
as the Borrowers
 
CAPITAL GOLD CORPORATION,
as the Guarantor
 
and
 
STANDARD BANK PLC,
as the Lender
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



TABLE OF CONTENTS
 

     
Page
         
ARTICLE I
     
DEFINITIONS AND ACCOUNTING TERMS
           
Section 1.01
Defined Terms
 
1
Section 1.02
Other Interpretive Provisions
 
23
Section 1.03
Accounting Terms
 
24
Section 1.04
Rounding
 
24
Section 1.05
Currency of Coverage Ratios
 
25
Section 1.06
Updates of Life of Mine Plan and Financial Model
 
25
Section 1.07
Determination of Material Adverse Effect, Etc
 
25
         
ARTICLE II
     
THE COMMITMENTS AND THE BORROWINGS
           
Section 2.01
The Loans
 
26
Section 2.02
Borrowings
 
26
Section 2.03
Prepayments
 
27
Section 2.04
Termination or Reduction of Commitment
 
27
Section 2.05
Repayment of Loans
 
28
Section 2.06
Interest
 
29
Section 2.07
Commitment Fee
 
30
Section 2.08
Guarantor Warrants
 
30
Section 2.09
Computation of Interest and Fees
 
30
Section 2.10
Evidence of Indebtedness
 
30
Section 2.11
Payments Generally
 
31
         
ARTICLE III
     
TAXES, YIELD PROTECTION AND ILLEGALITY
           
Section 3.01
Taxes
 
31
Section 3.02
Illegality
 
32
Section 3.03
Increased Costs; Reserves on Loans
 
32
Section 3.04
Compensation for Losses
 
33
         
ARTICLE IV
     
CONDITIONS PRECEDENT
           
Section 4.01
Conditions Precedent to Closing Date
 
34
Section 4.02
Conditions Precedent to All Borrowings
 
39

 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 

     
Page
         
ARTICLE V
     
REPRESENTATIONS AND WARRANTIES
           
Section 5.01
Representations and Warranties of the Borrowers
 
40
Section 5.02
Representations of the Guarantor
 
49
         
ARTICLE VI
     
ACCOUNTS
           
Section 6.01
Accounts
 
51
Section 6.02
Offshore Operating Account
 
51
Section 6.03
Insurance Proceeds Account
 
52
Section 6.04
Payments in Trust
 
52
         
ARTICLE VII
     
AFFIRMATIVE COVENANTS
           
Section 7.01
Affirmative Covenants
 
53
         
ARTICLE VIII
     
NEGATIVE COVENANTS
           
Section 8.01
Negative Covenants
 
56
         
ARTICLE IX
     
FINANCIAL COVENANTS
           
Section 9.01
Borrowers’ Financial Covenants
 
61
Section 9.02
Guarantor’s Financial Covenants
 
62
         
ARTICLE X
     
REPORTING, NOTICE AND CALCULATION REQUIREMENTS
           
Section 10.01
Reporting Requirements
 
62
Section 10.02
Preparation of Environmental Reports
 
67
Section 10.03
Calculation of Financial Ratios
 
67
Section 10.04
Translations
 
67
         
ARTICLE XI
     
EVENTS OF DEFAULT AND REMEDIES
           
Section 11.01
Events of Default
 
67
Section 11.02
Remedies upon Default
 
69
Section 11.03
Right of Setoff
 
70

 
ii

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 

     
Page
         
ARTICLE XII
     
MISCELLANEOUS
           
Section 12.01
Amendments, Etc
 
70
Section 12.02
Notices and Other Communications; Facsimile Copies
 
70
Section 12.03
No Waiver; Cumulative Remedies
 
71
Section 12.04
Expenses; Indemnity; Damage Waiver
 
71
Section 12.05
Payments Set Aside
 
72
Section 12.06
Successors and Assigns
 
73
Section 12.07
Treatment of Certain Information; Confidentiality
 
75
Section 12.08
Right of Setoff
 
76
Section 12.09
Counterparts; Effectiveness
 
76
Section 12.10
Survival
 
76
Section 12.11
Severability
 
77
Section 12.12
Consultants
 
77
Section 12.13
Benefits of Agreement
 
77
Section 12.14
Judgment Currency
 
78
Section 12.15
Language; Spanish Translation
 
78
Section 12.16
USA PATRIOT Act Notice
 
78
Section 12.17
Governing Law; Jurisdiction; Etc
 
79
Section 12.18
WAIVER OF JURY TRIAL
 
80
Section 12.19
Joint and Several Liability
 
80


iii

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS



   
Page
     
SCHEDULES
   
Schedule 1.01(a)
Mining Concessions
 
Schedule 1.01(b)
Liens of Record
 
Schedule 5.01(c)
Project Approvals
 
Schedule 5.01(e)
Agreement Approvals
 
Schedule 5.01(n)
Affiliate Contracts
 
Schedule 5.01(q)
Environmental Conditions
 
Schedule 5.01(v)
Borrower Indebtedness
 
Schedule 5.01(cc)
Existing Insurance
 
Schedule 7.01(r)
Required Insurance
 
Schedule 12.02
Notice Information
       
EXHIBITS
   
Exhibit A
Form of Compliance Certificate
 
Exhibit B
Form of Amended and Restated Guaranty
 
Exhibit C
Form of Loan Notice
 
Exhibit D
Form of Revolving Note
 
Exhibit E
Form of Term Note
 
Exhibit F
Form of Warrant Agreement
 
Exhibit G
Form of Legal Opinion of Davis Graham & Stubbs LLP, counsel to the Loan Parties
 
Exhibit H
Form of Legal Opinion of Lizarraga, Robles, Tapia y Cabrera S.C., special
Mexican counsel to the Loan Parties
 
Exhibit I
Form of Amendment to Mortgage
 
Exhibit J
Form of Amendment to Equity Pledge Agreements
 
Exhibit K
Form of Amendment to Movable Assets Pledge
 
Exhibit L
Form of Amendment to Account Pledge Agreement
 

 
iv

--------------------------------------------------------------------------------



AMENDED AND RESTATED CREDIT AGREEMENT
 
This AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into on
September 18, 2008 (the “Closing Date”) with retroactive effect from July 17,
2008 (the “Effective Date”), by and among MINERA SANTA RITA S. DE R.L. DE C.V.,
a Mexican company (“MSR”), ORO DE ALTAR S. DE R.L. DE C.V., a Mexican company
(“Oro de Altar” and together with MSR, the “Borrowers” and each individually, a
“Borrower”), CAPITAL GOLD CORPORATION, a Delaware corporation (the “Guarantor”),
and STANDARD BANK PLC, a bank organized under the laws of England and Wales (the
“Lender”).
 
PRELIMINARY STATEMENTS
 
The Borrowers, the Guarantor, the Lender (as Lender) and the Lender, (as the
Offshore Account Holder) entered into that certain Credit Agreement, dated as of
August 15, 2006 (the “Original Credit Agreement”) in connection with the
Borrowers’ design, construction, financing, furnishing, installation, testing,
commissioning, ownership, operation and maintenance of a gold mine (the “Mine”)
located in the State of Sonora, Mexico (collectively, the “Project”).
 
Pursuant to the Original Credit Agreement, the Lender agreed to (a) establish a
senior secured non-revolving term credit facility in the aggregate amount of
U.S.$12,500,000 in favor of the Borrowers, and (b) enter into certain hedging
arrangements with the Borrowers in order to limit the Borrowers’ exposure to
price fluctuations in respect of Gold and interest rate.
 
The parties hereto desire to amend and restate the Original Credit Agreement in
its entirety to, among other things, (a) continue to provide a senior secured
non-revolving term credit facility in the aggregate amount of up to
U.S.$12,500,000, (b) establish a senior secured revolving credit facility in the
aggregate principal amount of U.S.$5,000,000 and (c) make certain other
amendments to the Original Credit Agreement as more fully set forth herein.
 
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
 
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
 
Section 1.01 Defined Terms.
 
(a) As used in this Agreement, the following terms shall have the meanings set
forth below:
 
“Abandonment” means a period of forty-five (45) consecutive days during which
there has been no or substantially no operation or maintenance activities of the
Mine, other than by reason of the occurrence and continuance of an Event of
Force Majeure.
 
“Account Pledge Agreement” means that certain Non-Possessory Pledge Agreement
over Bank Accounts, dated August 24, 2006 between MSR and Lender, as amended on
Closing Date.


--------------------------------------------------------------------------------



“Additional Project Agreement” means each contract, agreement or other
arrangement entered into by, or on behalf of, either of the Borrowers after the
date hereof, involving aggregate consideration payable to or by such Borrower of
U.S.$250,000 or more in any year or otherwise material to the operation or
maintenance of the Mine but excluding any Secured Hedge Agreement.
 
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
 
“Affiliate Contracts” has the meaning specified in Section 5.01(n).
 
“Agreement” has the meaning specified in the introductory paragraph hereto.
 
“Agreement Approvals” has the meaning specified in Section 5.01(e)(i).
 
“Applicable GAAP” means, with respect to (a) any Person (other than the
Borrowers, the Guarantor and any Person incorporated, formed or organized in the
United States), GAAP as in effect from time to time in the jurisdiction in which
such Person is incorporated, consistently applied, (b) the Borrowers, Mexican
GAAP and (c) any Person incorporated, formed or organized in the United States,
U.S. GAAP.
 
“Applicable Laws” means, with respect to any Person or the Project,
collectively, all international, foreign, federal, state and local laws,
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authority, in each case
whether or not having the force of law, applicable to such Person or the
Project.
 
“Applicable Margin” means (a) for Term Loans, two and one-half percent (2.50%)
per annum and (b) for Revolving Loans, two percent (2.00%) per annum.
 
“Approved Bank” means (a) any commercial bank of recognized standing having
capital and surplus in excess of U.S.$200,000,000, (b) any bank whose short-term
commercial paper rating from Standard & Poor’s is at least A-1 or the equivalent
thereof or from Moody’s is at least P-1 or the equivalent thereof or (c) any
other bank approved in writing by the Lender.
 
“Approved Project Costs” means as of any date of determination, any Project Cost
to the extent the total expenditures on Project Costs as of such date of
determination are no greater than 105% of the aggregate total budgeted amount of
Project Costs set forth in the Construction Budget for such date of
determination.
 
“Assignment and Transfer” means an assignment and transfer agreement assigning
all or a portion of a Lender’s interests, rights and obligations under this
Agreement pursuant to Section 12.06(d).

2

--------------------------------------------------------------------------------



“Availability Period” means the period from and including the Closing Date to
the Revolving Commitment Termination Date.
 
“Average Currency Equivalent” means with respect to any amount denominated in
Pesos, as of any date of determination, the equivalent in Dollars of such amount
of Pesos determined at the average of the exchange rates published by the Banco
de México in the Diario Oficial de la Federación (Official Gazette of the
Federation) for the spot purchase in the Mexican foreign exchange market for
Dollars with such amount of Pesos on each of the thirty (30) days preceding such
date of determination.
 
“Borrower” and “Borrowers” have the meanings specified in the introductory
paragraph hereto.
 
“Borrowing” means a borrowing consisting of Loans having the same Interest
Period made by the Lender pursuant to Section 2.02.
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, New York, New York, United States of America, London, England or
Mexico City, Mexico and, if such day relates to any Loan, means any such day on
which dealings in Dollar deposits are conducted by and between banks in the
London interbank eurodollar market.
 
“Business Interruption Insurance” means any and all insurance policies obtained
by either Borrower insuring against loss of income occurring as a result of
partial or complete interruption of the operation of the Mine due to damage to
the Mine.
 
“Business Interruption Insurance Proceeds” means any and all proceeds of any
Business Interruption Insurance.
 
“Calculation Date” means the last Business Day of each March, June, September
and December, commencing with the first such day after the First Principal
Repayment Date.
 
“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of any fixed or capital asset (excluding normal
replacements and maintenance which are properly charged to current operations).
 
“Capitalized Leases” means all leases that have been or should be, in accordance
with Applicable GAAP, recorded as capitalized leases.

3

--------------------------------------------------------------------------------



“Cash Equivalents” means (i) marketable securities (A) issued or directly and
unconditionally guaranteed by the United States of America or (B) issued by any
agency or instrumentality of the United States of America the obligations of
which are backed by the full faith and credit of the United States, in each case
having maturities of not more than twelve (12) months from the date of
acquisition, (ii) Dollar denominated time deposits, certificates of deposit,
Eurodollar time deposits and Eurodollar certificates of deposit of an Approved
Bank, in each case with maturities of not more than three hundred sixty-four
(364) days from the date of acquisition, (iii) commercial paper rated A-1 (or
the equivalent thereof) or better by Standard & Poor’s or P-1 (or the equivalent
thereof) or better by Moody’s and maturing within six (6) months of the date of
acquisition, (iv) marketable direct obligations of any state of the United
States or any political subdivision thereof in each case maturing within one (1)
year after such date and having, at the time of the acquisition thereof, a
rating of at least A-1 from S&P or at least P-1 from Moody’s for which the
payment of the principal, interest and redemption price shall have been arranged
by irrevocably deposited government obligations maturing as to principal and
interest at times and in amounts sufficient to provide such payment, (v) auction
preferred stock rated in the highest short-term credit rating category by
Standard & Poor’s or Moody’s and (vi) shares of money market mutual funds or
similar funds that invest exclusively in assets satisfying the requirements of
clauses (i) through (v) of this definition and that have net assets of not less
than U.S.$500,000,000 and the highest rating obtainable from either S&P or
Moody’s.
 
“Cash Flow Available for Debt Service” means, for any period, the amount of
Project Revenues actually received or projected to be received for such period
by the Borrowers minus the sum of the amount of Operating Costs and Taxes
imposed on or measured by income or receipts actually paid or projected to be
paid, or accrued with respect to the Subordinated Royalty Payments, by the
Borrowers during such period, with any projections to be calculated using the
Financial Model.
 
“Casualty Event” means an event that causes any portion of the Mine or any other
property of the Borrowers intended to be incorporated therein to be damaged,
destroyed or rendered unfit for normal use for any reason whatsoever.
 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
 
“Closing Date” has the meaning specified in the introductory paragraph hereto.
 
“Collateral” means all of the property (whether tangible or intangible) and
assets of the Loan Parties that are or are intended under the terms of the
Collateral Documents to be subject to Liens in favor of the Lender.
 
“Collateral Documents” means, collectively, the Mexican Collateral Documents,
the New York Account Pledge Agreement and any other similar agreements,
instruments or documents delivered to the Lender pursuant to the terms of this
Agreement or any other Loan Document that creates or purports to create a Lien
in favor of the Lender.
 
“Commitment” means the Term Loan Commitment and the Revolving Loan Commitment,
individually or collectively, as applicable.
 
“Compliance Certificate” means a certificate substantially in the form of
Exhibit A.

4

--------------------------------------------------------------------------------



“Constituent Documents” means (a) with respect to each of the Borrowers, the
acta constitutiva of such Borrower, the estatutos sociales of such Borrower and
any certificate of designation or instrument relating to the rights of preferred
shareholders or other holders of Equity Interests in such Borrower and any
shareholder rights agreement or other similar agreement relating to such
Borrower, as the case may be, duly registered before the corresponding public
registry of commerce of the jurisdiction where such Borrower is domiciled, and
(b) with respect to any other Person, (i) to the extent such other Person is a
corporation, the certificate or articles of incorporation and the bylaws (or
equivalent or comparable constitutive documents with respect to any non-U.S.
jurisdiction), (ii) to the extent such other Person is a limited liability
company, the certificate of formation or articles of formation or organization
and operating agreement, and (iii) to the extent such other Person is a
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such Person.
 
“Construction Budget” means the budget of the Borrowers for the development and
construction of the Mine in accordance with the Life of Mine Plan through
Economic Completion, detailing the Borrowers’ quantitative monthly projections
for Project Costs on an individual line item basis and the sources and uses of
funds, projected timetable sequencing, critical path schedule and milestones
applicable to the development and construction of the mine and supporting
qualitative information, as updated and revised from time to time.
 
“Construction Contractor” means M3 Mexicana, S. de R.L. de C.V.
 
“Construction Contract” means the Agreement for Engineering, Procurement,
Construction and Construction Management Services dated June 1, 2006 between MSR
and the Construction Contractor.
 
“Consultant” means the Independent Engineer, the Insurance Consultant or any
Replacement Consultant.
 
“Contest” means, with respect to any matter or claim involving any Person, that
such Person is contesting such matter or claim in good faith and by appropriate
proceedings timely instituted; provided that the following conditions are
satisfied: (a) such Person has posted a bond or other security acceptable to the
Lender or has established adequate reserves with respect to the contested items
in accordance with Applicable GAAP; (b) during the period of such contest, the
enforcement of any contested item is effectively stayed; (c) neither such Person
nor any of its officers, directors or employees nor the Lender or its respective
officers, directors or employees is, or could reasonably be expected to become,
subject to any criminal liability or sanction in connection with such contested
items; and (d) such contest and any resultant failure to pay or discharge the
claimed or assessed amount does not, and could not reasonably be expected to
involve a risk of the sale, forfeiture or loss of, or the creation, existence or
imposition of any Lien on, any of the Collateral, that would have a Material
Adverse Effect.
 
“Continuance” or “Continuing” means with respect to a Prospective Event of
Default or an Event of Default, that the event or condition that constitutes
such Prospective Event of Default or Event of Default has occurred and is
continuing and that such Prospective Event of Default or Event of Default that
has occurred or would, with the giving of notice or passage of time, or both,
occur, has not been remedied or waived.

5

--------------------------------------------------------------------------------



“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
 
“Debt Service” means, for any period, the sum of any payments due in respect of
the Secured Obligations payable by the Borrowers during such period.
 
“Debt Service Coverage Ratio” means, on any Calculation Date, the ratio of
(a) Cash Flow Available for Debt Service actually received by the Borrowers
during the Quarterly Period ending immediately prior to such Calculation Date to
(b) Debt Service actually paid by the Borrowers during such Quarterly Period.
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States, the
Bankruptcy and Insolvency Law of Canada, the Ley de Concursos Mercantiles of
Mexico and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States, Canada,
Mexico, or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally.
 
“Default Rate” means an interest rate equal to two percent (2.0%) per annum plus
the LIBO Rate plus the Applicable Margin.
 
“Depositary” means Lender or any other financial institution approved by Lender
 
“Discount Rate” means, as of any date of determination, five percent (5%) per
annum or such other percentage agreed to by the Lender.
 
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
 
“Distribution Availability Date” has the meaning specified in Section 8.01(v).
 
“Dollar” or “U.S.$” means lawful currency of the United States.
 
“Effective Date” has the meaning specified in the introductory paragraph hereto.

6

--------------------------------------------------------------------------------



“Eligible Assignee” means (i) a commercial bank organized under the laws of the
United States, or any State thereof, having total assets in excess of
U.S.$500,000,000 or any commercial finance or asset based lending affiliate of
any such commercial bank; (ii) a savings and loan association or savings bank
organized under the laws of the United States, or any State thereof, having a
net worth of at least U.S.$250,000,000 calculated in accordance with GAAP; and
(iii) any Affiliate of the Lender.
 
“Environmental Laws” means any federal, state, local or foreign statutes, laws,
ordinances, rules, regulations, codes, orders, writs, judgments, injunctions,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those relating to hazardous substances or wastes, air emissions and discharges
to waste or public systems.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Loan Party or any of their respective
Subsidiaries directly or indirectly resulting from or based upon (a) violation
of any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.
 
“Environmental Management Plan” means the Environmental Management Plan for the
Project dated March 2006 prepared for the Borrowers by Alan Czarnowsky, as
amended, modified and changed from time to time, which has been reviewed and
approved by the Lender.
 
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
 
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including, without limitation, partnership, member or
trust interests therein), whether voting or nonvoting, and whether or not such
shares, warrants, options, rights or other interests are outstanding on any date
of determination.
 
“Equity Pledge Agreements” means that certain Partnership Interest Pledge
Agreement, dated August 24, 2006 between Pledgor and Lender and that certain
Partnership Interest Pledge Agreement, dated August 24, 2006 between Guarantor
and Lender, each as amended on the Closing Date.


“ERISA” means the Employee Retirement Income Security Act of 1974.

7

--------------------------------------------------------------------------------



“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with either of the Borrowers within the meaning of
Section 414(b) or (c) of the Internal Revenue Code of 1986 (and Sections 414(m)
and (o) of the Internal Revenue Code of 1986 for purposes of provisions relating
to Section 412 of the Internal Revenue Code of 1986).
 
“ERISA Plan” means any “Employee Benefit Plan” as such term is defined in
Section 3(3) of ERISA or any “multiemployer plan” as such term is defined in
Section 4001(a)(3) of ERISA that is, or within the preceding five (5) years has
been, established or maintained, or to which contributions are, or within the
preceding five (5) years have been, made or required to be made, by either of
the Borrowers or with respect to which either of the Borrowers may have any
liability.
 
“Event of Default” has the meaning specified in Section 11.01.
 
“Event of Force Majeure” means (a) any event, whether similar to the following
or not, which is not within the reasonable control of the Borrowers, is not the
result of any act or omission of the Borrowers, cannot be cured, remedied,
avoided, offset or otherwise overcome by the prompt exercise of commercially
reasonable efforts by the Borrowers or any Person under their control and which
makes continued construction, development or production commercially
impracticable or has a material adverse effect on the ability of the Borrowers
to construct, develop or operate the Project in all material respects in
accordance with the Life of Mine Plan, and shall include, subject to the
foregoing, an act of God, labor dispute and industrial action of any kind
(including a strike, interruption, slowdown and other similar action on the part
of employees or organized labor), a lockout, act of the public enemy, war
(declared or undeclared), civil war, sabotage, blockade, revolution, riot,
insurrection, civil disturbance, terrorism, epidemic, cyclone, hurricane, tidal
wave, landslide, lightning, earthquake, flood, fire, or other unusually severe
adverse weather conditions, expropriation, nationalization, act of eminent
domain, laws, rules, regulations or order of any Governmental Authority, actions
of non-governmental or similar organizations or of native or aboriginal groups,
explosion, breakage or accident to machinery or equipment or power transmission
lines or railroad tracks or ports or other facility, embargo, inability to
obtain or delay in obtaining permits, licenses, approvals, resolutions or
similar governmental actions or extensions thereto or renewals thereof, or
equipment, materials, supplies or transport and (b) in the case of any Material
Project Agreement or any Material Project Party, an event of force majeure or
uncontrollable force or other similar term as such term is defined or used in
such agreement or herein.
 
“Excluded Taxes” means, with respect to the Lender, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located; (b) any branch profits
taxes imposed by the United States or any similar tax imposed by any other
jurisdiction in which the Borrowers are located; and (c) any withholding tax
that is attributable to the Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 3.01(e), except to the extent
that the Lender was entitled, at the time of designation of a new lending
office, to receive additional amounts from the Borrowers with respect to such
withholding tax pursuant to Section 3.01(a).

8

--------------------------------------------------------------------------------



“Existing Guarantor Warrants” means the common share warrants in the Guarantor
issued to the Lender in connection with the Original Credit Agreement.
 
“Expropriatory Event” means any action, series of actions, omissions or series
of omissions by any Governmental Authority (a) to appropriate, confiscate,
condemn, expropriate, nationalize, seize or otherwise take all or a substantial
portion of the Mine or the property or assets of the Borrowers or of any Equity
Interests in the Borrowers, (b) to assume custody or control of the property or
other assets or business operations of the Borrowers or any Equity Interests in
the Borrowers, (c) that results in the dissolution or disestablishment of either
of the Borrowers, (d) that prevents the Borrowers from carrying on the business
or operations of the Mine or a substantial portion thereof substantially in
accordance with the Life of Mine Plan, or (e) that deprives or impairs the
exercise by the Lender of any material right granted under or by the Collateral
Documents or otherwise in respect of the Collateral.
 
“Federal Book Entry Regulations” means (a) the federal regulations contained in
Subpart B (“Treasury/Reserve Automated Debt Entry System (TRADES)”) governing
book-entry securities consisting of U.S. Treasury bills, notes and bonds and
Subpart D (“Additional Provisions”) of 31 C.F.R. Part 357, 31 C.F.R. § 357.2, §
357.10 through § 357.15 and § 357.40 through § 357.45 and (b) to the extent
substantially identical to the federal regulations referred to in clause (a)
above (as in effect from time to time), the federal regulations governing other
book-entry securities.
 
“Financial Model” means the pro forma financial statements and projections of
revenue and expenses and cash flows with respect to the Project and the
Borrowers for each of the computation calendar years 2008 through 2012,
consistent with the Life of Mine Plan, and including projections with respect to
projected compliance with the financial covenants set forth in Article IX, in
form and substance reasonably satisfactory to the Lender, as amended or modified
from time to time in accordance with Section 1.06 or pursuant to any updated
Financial Model delivered and approved in accordance with Section 10.01(b) from
time to time.
 
“First Principal Repayment Date” means September 30, 2008.
 
“Foreign Government Scheme or Arrangement” has the meaning specified in
Section 5.01(t)(ii).
 
“Foreign Plan” has the meaning specified in Section 5.01(t)(ii).
 
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
 
“GAAP” means, with respect to any jurisdiction, generally accepted accounting
principles as may be adopted or endorsed by a significant segment of the
accounting profession in the relevant jurisdiction, that are applicable to the
circumstances as of any date of determination consistently applied.
 
“Gold” means gold of a purity of at least 0.995 fine in a form readily tradable
with members of the London Bullion Market Association.

9

--------------------------------------------------------------------------------



“Gold Hedge Agreements” means those certain Hedge Agreements entered into by and
between Guarantor and the Lender prior to the date hereof, including any
novation thereof to MSR.
 
“Governmental Authority” means the government of Mexico, the United States or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
 
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
 
“Guarantor” has the meaning specified in the first paragraph of this Agreement.
 
“Guarantor Warrants” has the meaning specified in Section 2.08.
 
“Guaranty” means that certain Guaranty made by the Guarantor in favor of the
Lender dated August 15, 2006, as amended and restated as of the Effective Date,
substantially in the form of Exhibit B.
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
sodium cyanide, petroleum or petroleum distillates, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas, infectious
or medical wastes and all other substances or wastes of any nature regulated
pursuant to any Environmental Law.

10

--------------------------------------------------------------------------------



“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
 
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with Applicable GAAP:
 
(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
 
(b) the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;
 
(c) net obligations of such Person under any Hedge Agreement;
 
(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and not past due for more than sixty (60) days after the date on
which each such trade payable or account payable was created or those subject to
Contest, as long as the failure of such Contest could not reasonably be expected
to result in a Material Adverse Effect);
 
(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
 
(f) all obligations of such Person under Capitalized Leases or synthetic leases;
 
(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interests in such Person or
any other Person or any warrants, rights or options to acquire such Equity
Interests, valued, in the case of redeemable preferred interests, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and

11

--------------------------------------------------------------------------------



(h) all Guarantees of such Person in respect of any of the foregoing.
 
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Indemnitee” has the meaning specified in Section 12.04(b).
 
“Independent Engineer” means SRK Consulting or any other engineering consultant
firm selected by the Lender and approved by Borrower (such approval not to be
unreasonably withheld or delayed and such approval not to be required during the
Continuance of a Prospective Event of Default of an Event of Default).
 
“Information” has the meaning specified in Section 12.07.
 
“Insolvency Proceeding,” with respect to any Person, means (a) entry by any
competent Governmental Authority of any jurisdiction or a court having
jurisdiction in the premises of (i) a decree or order for relief in respect of
such Person in an involuntary case or proceeding under any applicable Debtor
Relief Law or (ii) an involuntary or contested decree or order adjudging such
Person as bankrupt or insolvent, or approving as properly filed a petition
seeking suspension of payment, reorganization, concurso mercantil, arrangement,
adjustment or composition of or in respect of such Person under any applicable
Debtor Relief Law, or appointing a custodian, receiver, liquidator, assignee,
trustee, sequestrator, síndico, visitador, conciliador, or other similar
official of such Person or of any substantial part of the property of such
Person, or ordering the dissolution, winding up or liquidation of the affairs of
such Person and the continuance of any such decree or order unstayed and in
effect for a period of ninety (90) consecutive days; or (b) commencement by such
Person of a voluntary case or proceeding under any applicable Debtor Relief Law
or of any other case or proceeding to be adjudicated as bankrupt or insolvent,
or the consent by such Person to the entry of a decree or order for relief in
respect of such Person in an involuntary case or proceeding under any applicable
Debtor Relief Law or to the commencement of any bankruptcy, concurso mercantil
or insolvency case or proceeding against such Person, or the filing by such
Person of a petition or answer or consent seeking reorganization or relief under
any applicable Debtor Relief Law; or consent by such Person to the filing of
such petition or to the appointment of or taking possession by a custodian,
receiver, liquidator, assignee, trustee, sequestrator, síndico, visitador,
conciliador, or other similar official of such Person or of any substantial part
of the property of such Person, or the making by such Person of an assignment
for the benefit of creditors, or the admission by such Person in writing of its
inability to pay its debts generally as they become due, or the taking of
corporate action by such Person in furtherance of any such action.
 
“Insurance Consultant” means Moore-McNeil, LLC or any other insurance consultant
firm selected by the Lender to advise the Lender in connection with insurance
matters relating to the Project from time to time.

12

--------------------------------------------------------------------------------



“Insurance Proceeds” means any and all proceeds of any insurance, indemnity,
warranty or guaranty payable from time to time with respect to any Casualty
Event other than Business Interruption Insurance Proceeds.
 
“Insurance Proceeds Account ” has the meaning specified in Section 6.01(b).
 
“Interest Payment Date” means the last day of each Interest Period applicable to
any Loan.
 
“Interest Period” means for each Loan comprising part of the same Borrowing, the
period from the date on which such Loan (or portion thereof) was most recently
continued or, if not previously continued, on which such Loan was made, to (and
including) a date selected by Borrowers in accordance with this definition and
Article II hereof. The duration of each Interest Period for any Loan shall be
one (1), two (2), three (3) or six (6) months (or such other period acceptable
to Borrowers and Lender), in each case as Borrowers may select in accordance
with the terms of Section 2.02; provided that (i) any Interest Period that would
otherwise end on a day that is not a Business Day shall be extended to the next
succeeding Business Day unless such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day; (ii) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month of such Interest Period) shall end on the last Business
Day of the calendar month at the end of such Interest Period; and (iii) no
Interest Period may commence before and end after any Principal Repayment Date
unless, after giving effect thereto, the aggregate outstanding principal amount
of Loans which end after such Principal Repayment Date shall be less than or
equal to the aggregate principal amount of Loans scheduled to be outstanding
after giving effect to the payments required to be made on such Principal
Repayment Date.
 
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt of another Person, (b) a loan, advance
or capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the investor incurs debt of
the type referred to in clause (h) of the definition of “Indebtedness” set forth
in this Section 1.01 in respect of such Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit or all or a substantial part of
the business of, such Person.
 
“Investment Company Act” means the United States Investment Company Act of 1940.
 
“Judgment Currency” has the meaning specified in Section 12.14(a).
 
“Judgment Currency Conversion Date” has the meaning specified in
Section 12.14(a).
 
“Lender” has the meaning set forth in the first paragraph of this Agreement.

13

--------------------------------------------------------------------------------



“LIBO Rate” means, for any Interest Period:
 
(a) the rate per annum (rounded upwards to the nearest four decimal places)
which is the offered rate at or about 11:00 a.m. London time on the relevant
Rate Fixing Day for dollar deposits for a period equal to the relevant period
which appears on the display designated as the British Bankers’ Association
Interest Settlement Rate as quoted on the Reuters’ Screen page no. LIBOR01 (or
such other page for the purpose of so displaying the British Bankers’
Association Interest Settlement Rate for London interbank offered rates) and, in
the absence of any such replacement page, such other page or any other quoting
service as the Lender and the Borrowers may agree; or
 
(b) if no such interest rate (or such replacement) is available, the arithmetic
mean (rounded upwards to the nearest whole multiple of 1/16%) of the rates per
annum (as quoted to the Lender at its request) at which the principal London
office of the Lender, or such other bank as may be agreed by the Borrowers and
the Lender from time to time, was offering Dollar deposits in an amount
comparable to the amount of the Loan being made or overdue amount, as the case
may be, to leading banks in the London interbank market for a period equal to
the relevant period at or about 11:00 a.m. on the applicable Rate Fixing Day
(for the purposes of this definition, “relevant period” means the period in
respect of which the LIBO Rate fails to be determined on that day in relation to
the Loan or overdue amount).
 
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, preference,
priority, fideicomiso or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, any easement, right of
way or other encumbrance on title to real property, and any financing lease
having substantially the same economic effect as any of the foregoing).
 
“Life of Mine Plan” means the plan for the development and operation of the
Project, as described in (i) the El Chanate Gold Mine Feasibility Study dated
October 14, 2005, which was prepared by M3 Engineering & Technology Corp. and
(ii) the Technical Report, El Chanate Project dated November 2005, which was
prepared by SRK Consulting in compliance with Canadian Securities Administration
National Instrument 43-101; together with the then-current Operating Budget, as
the foregoing documents, and such Life of Mine Plan for the Project, may be
amended, modified and revised from time to time in accordance with this
Agreement.
 
“Liquidity” means the sum of the Guarantor’s cash and Cash Equivalents (in each
case, which are not subject to a Lien, other than a Permitted Lien).
 
“Loan” means the Term Loan and the Revolving Loan, individually or collectively,
as applicable.
 
“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Guaranty, (d) the Collateral Documents, (e) the Secured Hedge Agreements, and
(f) any ancillary documents, including any fee letters with the Lender and all
certificates delivered under or in connection with the documents referred to in
clauses (a) through (e).

14

--------------------------------------------------------------------------------



“Loan Life Coverage Ratio” means, as of any date of determination, the ratio of
(a) Net Present Value of Future Cash Flow for the period commencing with such
date of determination and ending on the Term Loan Maturity Date to (b) the
Outstanding Amount on such date of determination.
 
“Loan Notice” means a notice of a Borrowing, pursuant to Section 2.02(a),
substantially in the form of Exhibit C.
 
“Loan Parties” means, collectively, the Borrowers and the Guarantor.
 
“Master Agreement” has the meaning set forth in the definition of “Hedge
Agreement”.
 
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of any of the Loan Parties;
(b) a material impairment of the rights and remedies of the Lender under any
Loan Document, or of the ability of any Loan Party or Material Project Party to
perform its obligations under any Transaction Document to which it is a party;
or (c) a material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party or Material Project Party of any
Transaction Document to which it is a party.
 
“Material Project Agreement” means each Project Agreement and each Additional
Project Agreement.
 
“Material Project Party” means each Person (other than the Borrowers) party to a
Material Project Agreement from time to time.
 
“Maturity Date” means the Term Loan Maturity Date or the Revolving Commitment
Termination Date, as applicable.
 
“Mexican Collateral Documents” means the Account Pledge Agreement, the Equity
Pledge Agreements, the Mortgage, and the Movable Assets Pledge Agreement, as
amended, restated or otherwise modified from time to time in accordance with its
terms.
 
“Mexican GAAP” means GAAP as in effect in Mexico.
 
“Mexican Income Tax Law” means the Ley del Impuesto Sobre la Renta of Mexico.
 
“Mexico” means the United Mexican States.
 
“Mine” has the meaning specified in the preliminary statements to this
Agreement.

15

--------------------------------------------------------------------------------



“Minimum Reserve Tail” means, on any date of determination, the ratio of
(a) Mining Reserves projected to exist on the Term Loan Maturity Date as defined
in the most recent approved Life of Mine Plan to (b) the total Mining Reserves
in effect on the Closing Date.
 
“Mining Concession” means each of the títulos de concesión listed on
Schedule 1.01(a).
 
“Mining Contract” means that Mining Contract between MSR and the Mining
Contractor dated November 24, 2005.
 
“Mining Contractor” means Sinergia Obras Civiles y Mineras S.A. de C.V., and its
successors.
 
“Mining Services Contract” means that certain Mining Contract, dated as of April
1, 2005, between MSR and Caborca Industrial, S.A. de C.V.
 
“Mining Reserves” means for any date, the proven and probable number of Ounces
of Gold which remain to be recovered from, and produced at, the Mine as of such
date.
 
“Mortgage” means that certain Mortgage Agreement, dated August 24, 2006, between
Oro de Altar and Lender, as amended on the Closing Date.
 
“Movable Assets Pledge Agreement” means that certain Non-Possessory Pledge
Agreement, dated August 24, 2006 between MSR and Lender, as amended on the
Closing Date.
 
“MSR” has the meaning specified in the preliminary statements to this Agreement.
 
“Net Present Value of Future Cash Flow” means, on any date of determination and
for any period, the net present value of all Cash Flow Available for Debt
Service projected to be available to the Borrowers for such period calculated as
of such date of determination using the Financial Model as then in effect and
the then-applicable Discount Rate.
 
“New York Account Pledge Agreement” means that certain Account Pledge and
Security Agreement, dated October 4, 2006 between MSR and Lender, as amended and
restated as of the Effective Date.
 
“New York Control Agreement” means that certain Deposit Account Control
Agreement, dated October 4, 2006, among MSR, Lender and the Offshore Account
Holder.
 
“Note” means the Term Note and the Revolving Note, individually or collectively,
as applicable.
 
“Obligation Currency” has the meaning specified in Section 12.14(a).
 
“Officer’s Certificate” means, with respect to any Person, a certificate signed
by a Responsible Officer of such Person.

16

--------------------------------------------------------------------------------



“Offshore Account Holder” means HSBC Bank USA, National Association.
 
“Offshore Operating Account” has the meaning specified in Section 6.01(a).
 
“Onshore Operating Accounts” has the meaning specified in Section 6.01(c).
 
“Operating Budget” means the annual operating budget of the Borrowers for the
Project with respect to Project site management, administration and operation of
the Project in accordance with the Life of Mine Plan, as updated and revised
from time to time.
 
“Operating Costs” means, for any period, the sum without duplication of all (a)
reasonable and necessary expenses of monitoring, administering, managing and
operating the Mine, and all payments and expenses under Contractual Obligations
associated therewith, (b) all expenditures for reclamation, remediation,
mitigation and clean-up with respect to the Project, (c) all expenditures for
maintenance of any equipment and facilities comprising the Mine in accordance
with the Operating Budget, Prudent Industry Practices or vendor and supplier
requirements with respect to such equipment and facilities, (d) all costs and
expenses required to maintain the Real Property Interests at the Mine, (e) costs
and expenses associated with the sale and transportation of Gold doré from the
Mine and for refining Gold doré from the Mine, (f) property, sales, franchise
and value added taxes payable by any Loan Party (other than taxes imposed on or
measured by income or receipts) to which the mine may be subject (or payment in
lieu of such taxes), (g) reasonable and necessary costs, fees and expenses
incurred in connection with obtaining and maintaining the Project Approvals, the
Agreement Approvals and insurance for the Borrowers and the Mine, including the
Required Insurance, (h) reasonable and arm’s length legal, accounting,
consulting, engineering, metallurgical and other professional fees attendant to
any of the foregoing items during such period, (i) the reasonable cost of
administration and enforcement of the Transaction Documents, (j) any other
expenses approved in writing by the Lender to be Operating Costs (it being
understood that the reasonableness and necessity of all such expenses shall be
determined by the Lender after consultation with the Lender’s advisors or
counsel, as appropriate), (k) all other costs and expenses included in the
Operating Budget or the Life of Mine Plan then in effect, and (l) all payments
and costs pursuant to the Subordinated Royalty Payments. In no event shall
“Operating Costs” include any Taxes imposed on or measured by income or receipts
or Capital Expenditures (other than as described in clauses (c) or (k) above).
 
“Original Credit Agreement” has the meaning specified in the preliminary
statements to this Agreement.
 
“Original Credit Agreement Closing Date” means August 15, 2006.
 
“Oro de Altar” has the meaning specified in the preliminary statements to this
Agreement.
 
“Other Taxes” means all present or future stamp or documentary duties or taxes,
registration fees, filing costs or any other excise or property taxes, charges
or similar levies arising from any payment made hereunder or under any other
Loan Document or from the execution, delivery, filing, recording, perfection,
admissibility in evidence or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.

17

--------------------------------------------------------------------------------



“Ounce” means a fine troy ounce.
 
“Outstanding Amount” means, on any date of determination, the aggregate
outstanding principal amount of the Loans after giving effect to any Borrowings
and prepayments or repayments of the Loans occurring on such date of
determination.
 
“Participant” has the meaning specified in Section 12.06(b).
 
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA Patriot Act
of 2001), as amended.
 
“Payment Date” means each Interest Repayment Date and each Quarterly Date.
 
“Permitted Liens” means each of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(a) Liens for taxes, not yet due or which are subject to Contest; (b) carriers’,
warehousemen’s, mechanics’, materialmen’s, repairmen’s or other like Liens
arising in the ordinary course of business which are not overdue for a period of
more than sixty (60) days or which are subject to Contest and in either case,
individually or together with all other Permitted Liens outstanding on any date
of determination do not materially adversely affect the use of the property to
which they relate; (c) pledges or deposits in the ordinary course of business
under worker’s compensation laws or similar legislation, unemployment insurance
or other types of social security or employment security other than any Lien
imposed by ERISA or any similar Foreign Government Scheme or Arrangement which
could be reasonably expected to have a Material Adverse Effect; (d) pledges or
deposits to secure the performance of reclamation, remediation, trade contracts
and leases (other than Indebtedness), statutory obligations, surety bonds (other
than bonds related to judgments or litigation), performance bonds and other
obligations of a like nature incurred in the ordinary course of business; (e)
easements, rights of way, rights of use, restrictions and other similar
encumbrances affecting real property which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto; (f) Liens securing judgments for the
payment of money not constituting an Event of Default under Section 11.01(g) or
securing appeal or other surety bonds related to such judgments; (g) Liens of
record or otherwise registered with the applicable Governmental Authorities in
Mexico as set forth on Schedule 1.01(b); and (h) any Liens created in favor of
the Lender under or pursuant to the Loan Documents.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, fideicomiso, ejido,
Governmental Authority or other entity.
 
“Peso” or “P$” means the lawful currency of Mexico.
 
“Pledgor” means Leadville Mining & Milling Holding Corporation.
 
“Principal Repayment Date” means each Quarterly Date commencing on the First
Principal Repayment Date.

18

--------------------------------------------------------------------------------



“Process Agent” means any Person appointed as agent by another Person to receive
on behalf of itself and its property services of copies of summons and complaint
or any other process which may be served in connection with any action or
proceeding before any court arising out of or relating to this Agreement or any
of the other Loan Documents to which it is a party.
 
“Project” has the meaning specified in the preliminary statements to this
Agreement.
 
“Project Agreements” means the Construction Contract, Real Estate Rights
Agreements, the Mining Services Contract and the Mining Contract.
 
“Project Approvals” has the meaning specified in Section 5.01(c)(i).
 
“Project Costs” means the costs and expenses incurred by or on behalf of the
Borrowers set forth in the Construction Budget plus, to the extent not included
therein, (i) funding of the Debt Service Reserve Requirement and (ii) other
amounts approved in writing by the Lender.
 
“Project Revenues” means, for any period, the sum, computed without duplication,
of all cash revenues received by the Borrowers during such period (or, in the
case of any future period, projected to be received by the Borrowers in
accordance with the Financial Model (as modified from time to time) during such
period) from (a) cash flow generated by the Mine in the ordinary course of
business; (b) Business Interruption Insurance Proceeds and any other payments
received in respect of any loss of profit or delay in startup insurance or
interruption of operations; (c) refunds of deposits and Tax refunds;
(d) proceeds resulting from positive financial settlements arising under any
Secured Hedge Agreement; and (e) all other income, proceeds or receipts
howsoever earned or received by the Borrowers; provided, however, that
notwithstanding the foregoing, “Project Revenues” shall not include (i) proceeds
of Loans or any other Indebtedness; (ii) Insurance Proceeds or (iii)  any equity
contributions made by the Guarantor or other Affiliate of the Borrowers to the
Borrowers.
 
“Prospective Event of Default” means any event or condition that, with the
giving of notice or lapse of time, or both, would constitute an Event of
Default.
 
“Prudent Industry Practices” means those practices, methods, techniques,
specifications and standards of safety and performance, as they may be modified
from time to time, that (a) are generally accepted in the mining industry as
good, safe and prudent engineering practices in connection with the operation,
maintenance, repair or use of mining facilities, and (b) conform in all material
respects to the manufacturer’s operation and maintenance guidelines, in each
case as applicable to the equipment in question, taking into account such
equipment’s size, service and type. “Prudent Industry Practices” are not
necessarily the optimum practice or method to the exclusion of others, but
rather refer to commonly used and reasonable practices and methods.
 
“Quarterly Date” means March 31st, June 30th, September 30th and December 31st
of each calendar year.

19

--------------------------------------------------------------------------------



“Quarterly Period” means each fiscal quarter of the Borrowers ending on a
Quarterly Date commencing with the fiscal quarter ending September 30, 2006.
 
“Rate Fixing Day” in relation to any period for which an interest rate is to be
determined hereunder, means the day on which quotations would ordinarily be
given by prime banks in the London Interbank Market for deposits in dollars for
delivery on the first day of that period.
 
“Real Estate Rights Agreement” means, collectively, any agreement, document or
instrument relating to any Real Property Interest owned by or granted in favor
of either of the Borrowers in connection with the Project, including, without
limitation, the Mining Concessions.
 
“Real Property Interest” means any fee owned land, Mining Concession or
leasehold, easement, right of way, license, concession or other real property
right.
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
 
“Replacement Consultant” has the meaning specified in Section 12.12(a).
 
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30)-day notice period has been
waived.
 
“Required Insurance” has the meaning specified in Section 7.01(r).
 
“Responsible Officer” means the chief executive officer, president, chief
operating officer, chief financial officer, treasurer or vice president of a
Loan Party with knowledge of the particular matter at hand. Any document
delivered hereunder that is signed by a Responsible Officer of any Person shall
be conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Person and such Responsible
Officer shall be conclusively presumed to have acted on behalf of such Person.
 
“Restricted Payments” has the meaning specified in Section 8.01(v).
 
“Revolving Commitment” has the meaning specified in Section 2.01(b).
 
“Revolving Commitment Termination Date” means the earliest to occur of (a) the
date that is one (1) year following the Closing Date and (b) the date of
termination of the Commitments in full pursuant to Section 11.02(a), as such
date may be extended by Lender in its sole discretion pursuant to Section
2.05(b).
 
“Revolving Loans” has the meaning specified in Section 2.01(b).
 
“Revolving Note” means a promissory note issued by the Borrowers payable to the
order of the Lender, in substantially the form of Exhibit D hereto, evidencing
the aggregate indebtedness of the Borrowers to the Lender resulting from
Revolving Loans made by the Lender.

20

--------------------------------------------------------------------------------



“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
“Secured Hedge Agreement” means any Hedge Agreement that the Borrowers are
permitted to enter into pursuant to Section 7.01(p).
 
“Secured Obligations” means all advances to, and debts, liabilities,
obligations, covenants and duties of, any Loan Party arising under any Loan
Document or otherwise with respect to any Loan or Secured Hedge Agreement,
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding; provided that
notwithstanding the foregoing, “Secured Obligations” shall not include any
obligations, covenants or duties of the Borrowers owed to the Guarantor or any
other Affiliate of the Borrowers.
 
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including, without
limitation, contingent liabilities, of such Person, (b) the present fair salable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay such debts and liabilities as they mature and (d) such Person is not engaged
in business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute an unreasonably
small capital. The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.
 
“Stock Purchase Agreement” means that Stock Purchase Option Agreement, dated
effective December 15, 2000, among AngloGold (Jerritt Canyon) Corp., AngloGold
North America Inc., Leadville Mining & Milling Corporation and Pledgor, as
amended.
 
“Subordinated Royalty Payments” means (a) the net profits interest royalty
payable pursuant to the Stock Purchase Agreement and (b) the net profits
interest royalty payable pursuant to the Termination Agreement.
 
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
Controlled, through one or more intermediaries, or both, by such Person.

21

--------------------------------------------------------------------------------



“Support Instrument” means any guarantee, letter of credit, surety, payment or
performance bond or other similar agreement or instrument relating to the
performance by any Person of its obligations under any Transaction Document to
which it is a party.
 
“Tangible Net Worth” means, as of any date, (a) the total assets of the
Guarantor and its Subsidiaries that would be reflected on the Guarantor’s
consolidated balance sheet as of such date prepared in accordance with GAAP,
after eliminating all amounts properly attributable to minority interests, if
any, in the stock and surplus of the Subsidiaries, minus (b) the sum of (i) the
total liabilities of the Guarantor and its Subsidiaries that would be reflected
on the Guarantor’s consolidated balance sheet as of such date prepared in
accordance with GAAP, (ii) the amount of any write-up in the book value of any
assets resulting from a revaluation thereof or any write-up in excess of the
cost of such assets acquired reflected on the consolidated balance sheet of the
Guarantor as of such date prepared in accordance with GAAP, and (iii) the net
book amount of all assets of the Guarantor and its Subsidiaries that would be
classified as intangible assets on a consolidated balance sheet of the Guarantor
as of such date prepared in accordance with GAAP.
 
“Taxes” means all present or future levies, imposts, duties, deductions,
withholdings (including with respect to Mexican withholding tax applicable
interest income sourced in Mexico), assessment, fees or other charges imposed by
any Governmental Authority, including any interest, additions to tax or
penalties applicable thereto.
 
“Termination Agreement” means that certain Termination Agreement, dated
effective March 31, 2004, between MSR and Grupo Minero FG S.A. de C.V.
 
“Term Loan” has the meanings specified in Section 2.01(a).
 
“Term Loan Commitment” has the meaning specified in Section 2.01(a).
 
“Term Loan Maturity Date” means December 31, 2011.
 
“Term Note” means a promissory note issued by the Borrowers payable to the order
of the Lender, in substantially the form of Exhibit E hereto, evidencing the
aggregate indebtedness of the Borrowers to the Lender resulting from Term Loans
made by the Lender.
 
“Terrorism Laws” means any of the following (a) Executive Order 13224 issued by
the President of the United States, (b) the Terrorism Sanctions Regulations
(Title 31 Part 595 of the U.S. Code of Federal Regulations), (c) the Terrorism
List Governments Sanctions Regulations (Title 31 Part 596 of the U.S. Code of
Federal Regulations), (d) the Foreign Terrorist Organizations Sanctions
Regulations (Title 31 Part 597 of the U.S. Code of Federal Regulations), (e) the
Patriot Act, (f) all other present and future legal requirements of any
Governmental Authority addressing, relating to, or attempting to eliminate,
terrorist acts and acts of war and (g) any regulations promulgated pursuant
thereto or pursuant to any legal requirements of any Governmental Authority
governing terrorist acts or acts of war.
 
“Threshold Amount” means U.S.$250,000.

22

--------------------------------------------------------------------------------



“Transaction Document” means each of the Loan Documents, the Material Project
Agreements and the Real Estate Rights Agreements.
 
“UCC” means the Uniform Commercial Code as in effect, from time to time, in the
State of New York.
 
“United States” and “U.S.” mean the United States of America.
 
“U.S. GAAP” means generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
 
(b) Unless otherwise defined in this Agreement, terms defined in Article 8 or 9
of the UCC and/or in the Federal Book Entry Regulations are used in this
Agreement as such terms are defined in such Article 8 or 9 and/or the Federal
Book Entry Regulations.
 
Section 1.02 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
 
(a) The words “herein,” “hereto,” “hereof” and “hereunder” and words of similar
import when used in any Loan Document shall refer to such Loan Document as a
whole and not to any particular provision thereof.
 
(b) Article, section, clause, schedule, exhibit, annex and appendix references
are to the Loan Document in which such reference appears.
 
(c) The term “including” is by way of example and not limitation.
 
(d) The word “or” is not exclusive.
 
(e) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
 
(f) In computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including,” the words “to” and “until”
each mean “to but excluding” and the word “through” means “to and including.”
 
(g) The table of contents and headings set forth herein and in the other Loan
Documents are included for convenience of reference only and shall not affect
the interpretation of this Agreement or any other Loan Document.

23

--------------------------------------------------------------------------------



(h) References to any Constituent Document, any Agreement Approval, any Project
Approval, any Environmental Permit, any agreement (including any Loan Document
or any other Transaction Document) and any other contractual instrument shall be
deemed to include (i) all schedules, exhibits, annexes, appendices or other
attachments thereto and (ii) all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by any Loan Document.
 
(i) References to any law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such law.
 
(j) References to any Person shall include such Person’s successors and
permitted assigns (and in the case of any Governmental Authority, any Person
succeeding to such Governmental Authority’s functions and capacities).
 
(k) References to “days” shall mean calendar days, unless the term “Business
Days” shall be used. References to a time of day shall mean such time in New
York City, New York, unless otherwise specified.
 
(l) With respect to any term that is defined by reference to any Transaction
Document, such term shall continue to have the original definition of such term
in such Transaction Document notwithstanding any termination, expiration or
modification of such Transaction Document except to the extent the Lender and
the Borrowers may otherwise agree.
 
Section 1.03 Accounting Terms.
 
(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement or any other Loan Document shall be prepared in
English and in conformity with Applicable GAAP reconciled to U.S. GAAP
(including principles of consolidation where appropriate) applied on a
consistent basis, as in effect from time to time.
 
(b) Changes in Applicable GAAP or U.S. GAAP. If at any time any change in
Applicable GAAP or U.S. GAAP, as the case may be, would affect the computation
of any financial ratio or requirement set forth in any Loan Document, and either
of the Borrowers or the Lender shall so request, the Lender and the Borrowers
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in Applicable GAAP or U.S. GAAP,
as the case may be; provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with Applicable GAAP or
U.S. GAAP, as the case may be, prior to such change therein and (ii) the
Borrowers shall provide to the Lender financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in Applicable GAAP or U.S. GAAP, as the
case may be.
 
Section 1.04 Rounding. Any financial ratios required to be maintained by the
Borrowers pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

24

--------------------------------------------------------------------------------



Section 1.05 Currency of Coverage Ratios. For purposes of the Loan Documents,
the Debt Service Coverage Ratio and the Loan Life Coverage Ratio shall each be
expressed in Dollars, as follows:
 
(a) Debt Service Coverage Ratio. In connection with the calculation of the Debt
Service Coverage Ratio for any period any Peso denominated component of
Operating Costs shall be expressed in Dollars using the Peso-to-Dollar rate of
exchange actually applied upon the transfer of any amounts to the Operating
Account during the relevant period.
 
(b) Loan Life Coverage Ratio. In connection with the calculation of the Loan
Life Coverage Ratio for any period, any projected Peso-denominated component of
Operating Costs shall be expressed in Dollars based on the Average Currency
Equivalent of such projected Peso-denominated Operating Costs.
 
Section 1.06 Updates of Life of Mine Plan and Financial Model.
 
(a) If at any time the actual construction and/or operating history of the
Project as reflected in the most recent reports delivered by the Borrowers
pursuant to Section 10.01 for any three (3) month period or Quarterly Period, as
the case may be, is inconsistent with the projections therefor set forth in the
then effective Financial Model or Life of Mine Plan, and such inconsistency
shall show an actual adverse variation in the Project Costs, Operating Costs or
Project Revenues, in each case taken as a whole, or in Gold production, of
twenty-five percent (25%) or more for such period from that set forth for such
period in the then effective Life of Mine Plan or Financial Model, then the Life
of Mine Plan and the Financial Model shall be amended to reflect data and
assumptions reasonably determined by the Lender and the Borrowers which
accurately reflect actual Project Costs, Operating Costs, Project Revenues or
Gold production, as the case may be.
 
(b) In the event that the Borrowers (on the one hand) and the Lender (on the
other hand) are unable to agree as to the adjustment to the Financial Model and
the Life of Mine Plan in accordance with this Section 1.06, either the Borrowers
or the Lender may refer such dispute to the Independent Engineer for resolution.
The findings of the Independent Engineer with respect to any adjustments to the
Financial Model and the Life of Mine Plan so presented to it for resolution
hereunder shall be binding upon the parties.
 
(c) Promptly after any amendment to the Life of Mine Plan or the Financial Model
pursuant to this Section 1.07, the Borrowers shall deliver to the Lender an
updated copy of the Life of Mine Plan or the Financial Model, as the case may
be.
 
Section 1.07 Determination of Material Adverse Effect, Etc. To the extent that
any provision herein or in any other Loan Document requires that the Borrowers
or any other Person be in compliance in all material respects with Applicable
Laws, Project Approvals, Agreement Approvals, any Material Project Agreement or
any other agreement or contractual instrument, the Lender shall have the right
to make its own determination as to whether such compliance has been achieved by
the Borrowers or such other Person.

25

--------------------------------------------------------------------------------



ARTICLE II
THE COMMITMENTS AND THE BORROWINGS
 
Section 2.01 The Loans.
 
(a) Term Loans. The Borrowers and the Lender acknowledge that, pursuant to the
Original Credit Agreement, the Lender made a term loan (each such loan, a
“Term Loan”) to the Borrowers, in the aggregate principal amount of Twelve
Million Five Hundred Dollars (U.S.$12,500,000) (as such aggregate maximum amount
may be reduced from time to time as provided in Section 2.04, the “Term Loan
Commitment”). Term Loan amounts repaid or prepaid may not be reborrowed.
 
(b) Revolving Loans. During the Availability Period, subject to the terms and
conditions set forth herein, the Lender agrees to make revolving loans
(“Revolving Loans”) to the Borrowers from time to time in an aggregate principal
amount not to exceed Five Million Dollars (U.S.$5,000,000) (as such aggregate
maximum amount may be reduced from time to time as provided in Section 2.04, the
“Revolving Commitment”). Revolving Loans may be repaid and reborrowed in
accordance with the provisions hereof.
 
Section 2.02 Borrowings.
 
(a) Term Loan Borrowings. The Borrowers shall request a Term Loan borrowing by
delivering a written Loan Notice, appropriately completed and signed by a
Responsible Officer of the Borrowers and delivered to the Lender; provided that
the Borrowers shall not be entitled to request a Borrowing more than once in any
calendar month. Each such notice shall be irrevocable and must be received by
the Lender not later than 11:00 a.m. six (6) Business Days prior to the
requested date of any Borrowing. Each Borrowing shall be in a principal amount
of U.S.$1,000,000 or a whole multiple of U.S.$250,000 in excess thereof;
provided that such limits shall not apply to the final Borrowing, which may be
in aggregate amount equal to the unused Commitment at such time. Each Loan
Notice shall specify (i) the requested date of the Borrowing (which shall be a
Business Day), (ii) the principal amount of Loans to be Borrowed and (iii) the
Interest Period for such Borrowing.
 
(b) Revolving Loan Borrowings. The Borrowers shall request a Revolving Loan
borrowing by delivering a written Loan Notice, appropriately completed and
signed by a Responsible Officer of the Borrowers and delivered to the Lender;
provided that the Borrowers shall not be entitled to request a Borrowing more
than once in any calendar month. Each such notice shall be irrevocable and must
be received by the Lender not later than 11:00 a.m. five (5) Business Days prior
to the requested date of any Borrowing of a Revolving Loan. Each Revolving Loan
shall be in a minimum aggregate amount of U.S.$250,000 and in integral multiples
of U.S.$50,000 in excess thereof (or the remaining amount of the Revolving
Commitment, if less). Each such Loan Notice shall specify (i) the requested date
of the Borrowing (which shall be a Business Day), (ii) the principal amount of
Revolving Loans to be Borrowed and (iii) the Interest Period for such Borrowing.

26

--------------------------------------------------------------------------------



(c) Funding. Following receipt of a Loan Notice, and upon satisfaction of the
applicable conditions set forth in Sections 4.01, and 4.02, as applicable, the
Lender shall make the principal amount specified in such Loan Notice available
to the Borrowers in immediately available funds by causing such Term Loan funds
to be credited to, or deposited into the Onshore Operating Account and such
Revolving Loan funds to be credited to, or deposited into the Offshore Operating
Account, in each case, not later than 1:00 p.m. on the Business Day specified in
the applicable Loan Notice.
 
Section 2.03 Prepayments.
 
(a) Optional. The Borrowers may, upon notice to the Lender, at any time (i)
after the First Principal Repayment Date in the case of Term Loans or (ii)
during the Availability Period in the case of Revolving Loans, voluntarily
prepay Loans in whole or in part without premium or penalty; provided that (A)
such notice must be received by the Lender not later than 11:00 a.m. three (3)
Business Days prior to any date of prepayment; and (B) any prepayment shall be
in a principal amount of at least U.S.$250,000 or a whole multiple of
U.S.$50,000 in excess thereof or, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment. If such notice is given by the Borrowers, the Borrowers shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Each such payment shall be accompanied by
payment of any amounts required by Section 3.04 hereof.
 
(b) Mandatory. On each Quarterly Date, the Borrowers shall prepay an aggregate
principal amount of the Loans equal to the amount of any Insurance Proceeds
received by the Borrowers or the Lender that are not permitted to be applied to
repair, reconstruct or replace any of the damaged property as contemplated by
Section 6.03(b)(ii).
 
(c) Prepayments Generally.  
 
(i) Each prepayment of Loans pursuant to this Section 2.03 shall be applied (x)
first, to the principal repayment installments of the Term Loans in inverse
order of maturity and (y) second to the outstanding Revolving Loans.
 
(ii) Each prepayment under this Section 2.03 shall be accompanied by all accrued
interest thereon, together with any additional amounts required pursuant to
Section 3.04. Any amounts required to be applied to prepay the Loans pursuant to
Section 2.03(b) shall be applied solely to the repayment of principal, interest
and breakage costs for the account of the Borrowers.
 
Section 2.04 Termination or Reduction of Commitment.
 
(a) Mandatory.
 
(i) The Term Loan Commitment shall be automatically and permanently reduced on
the date of each Borrowing of a Term Loan after giving effect to each such
Borrowing by the amount of such Borrowing.
 
(ii) Any unused portion of the Revolving Commitment shall be automatically and
permanently reduced on the last day of the Availability Period (after giving
effect to any Loans to be made on such day).

27

--------------------------------------------------------------------------------



(b) Voluntary. The Borrowers shall have the right to terminate or permanently
reduce the unused portion of the Revolving Commitment at any time or from time
to time upon not less than ten (10) Business Days’ prior notice thereof to the
Lender, which notice shall specify the effective date of such termination or
reduction, the amount of any such reduction, which shall be in a minimum amount
of U.S.$250,000 or a whole multiple of U.S.$50,000 in excess thereof and shall
be irrevocable and effective upon receipt by the Lender, provided that no such
reduction or termination shall be permitted if after giving effect thereto and
to any prepayments of the Loans made on the effective date thereof, the sum of
the outstanding Revolving Loans would exceed the Revolving Commitment.
 
(c) Revolving Commitment Reductions. All fees accrued pursuant to Section 2.07
until the effective date of any termination or reduction of the Revolving
Commitment shall be paid on the effective date of such termination or reduction.
 
Section 2.05 Repayment of Loans.
 
(a) Term Loan. On each Principal Repayment Date, the Borrowers shall repay to
the Lender the aggregate principal amount of all Term Loans outstanding in the
respective amounts set forth opposite such dates (which amounts shall be reduced
as a result of the application of prepayments or Commitment reductions in
accordance with the order of priority set forth in Section 2.03(b)(i)) as
follows:


Principal
Repayment Date
 
Amount
 
September 30, 2008
  U.S.$
1,000,000
 
December 31, 2008
  U.S.$ 
1,125,000
 
March 31, 2009
  U.S.$ 
1,000,000
 
June 30, 2009
  U.S.$ 
1,000,000
 
September 30, 2009
  U.S.$ 
750,000
 
December 31, 2009
  U.S.$ 
750,000
 
March 31, 2010
  U.S.$ 
750,000
 
June 30, 2010
  U.S.$ 
875,000
 
September 30, 2010
  U.S.$ 
875,000
 
December 31, 2010
  U.S.$ 
875,000
 
March 31, 2011
  U.S.$ 
875,000
 
June 30, 2011
  U.S.$ 
875,000
 
September 30, 2011
  U.S.$ 
875,000
 
December 31, 2011
  U.S.$ 
875,000
 

 
provided, however, that the final principal repayment installment of the Term
Loans shall be repaid on or before the Maturity Date and in any event shall be
in an amount equal to the aggregate principal amount of all Term Loans
outstanding on such date.

28

--------------------------------------------------------------------------------



(b) Revolving Loan. The Borrowers shall repay to the Lender the aggregate
principal amount of all Revolving Loans outstanding on the Revolving Commitment
Termination Date. The Borrowers shall have the right to request up to two (2)
one (1) year extensions of the Revolving Commitment Termination Date by giving
written notice to the Lender no later than one (1) month prior to the first
(1st) or second (2nd) anniversary of the Closing Date. No such extension shall
be effective unless and until (i) the Lender, in its sole discretion, agrees in
writing to such extension, (ii) the Borrowers pay an extension fee of
U.S.$30,000 to the Lender and (iii) no Prospective Event of Default or Event of
Default shall have occurred and be Continuing.
 
Section 2.06 Interest.
 
(a) Interest Rate. Subject to the provisions of Section 2.06(b), each Loan shall
bear interest on the outstanding principal amount thereof for each Interest
Period at a rate per annum equal to the LIBO Rate for such Interest Period plus
the Applicable Margin.
 
(b) Default Interest.
 
(i) If any amount payable by the Borrowers under any Loan Document is not paid
when due, whether at stated maturity, by acceleration or otherwise, such amount
shall thereafter bear interest at a fluctuating interest rate per annum at all
times equal to the Default Rate to the fullest extent permitted by Applicable
Law.
 
(ii) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand, to the extent permitted by
Applicable Law.
 
(c) Interest Due Dates. Interest on each Loan shall be due and payable in
arrears on each Interest Payment Date applicable thereto and at such other times
as may be specified herein. Interest hereunder shall be due and payable in
accordance with the terms hereof before and after judgment, and before and after
the commencement of any Insolvency Proceeding, to the extent permitted by
Applicable Law.
 
(d) Interest Periods. (i) Borrowers may not at any time have outstanding more
than an aggregate of eight (8) different Interest Periods relating to
outstanding Loans and each such Interest Period shall be in respect of a
principal amount of Loans of not less than U.S.$250,000; and (ii) Borrowers may
contact Lender at any time prior to the end of an Interest Period for a
quotation of the LIBO Rates in effect at such time for given Interest Periods,
and Lender shall provide such quotation promptly upon request. If Borrowers fail
to notify Lender of the next Interest Period for any Loan at least three (3)
Business Days prior to the end of the then current Interest Period, such Loan
shall automatically continue with the same Interest Period at the close of
business on the last day of the then current Interest Period therefor, unless
such Interest Period would extend beyond the applicable Maturity Date, in which
case Lender shall choose an Interest Period that is closest in duration to the
remainder of the term of the Loans. Lender shall as soon as practicable (and, in
any case, within three (3) Business Days) notify Borrowers of each determination
of the interest rate applicable to each Loan.

29

--------------------------------------------------------------------------------



Section 2.07 Commitment Fee. The Borrowers shall pay to the Lender a commitment
fee payable (x) in arrears on each Quarterly Date and on the last day of the
Availability Period and (y) on the date of any cancellation or termination of
the Revolving Commitment in respect of the cancelled or terminated portion of
the Revolving Commitment, in each case at the rate of one and one half percent
(1.50%) per annum on the average daily unused portion of the Revolving
Commitment. The commitment fee shall accrue at all times during the Availability
Period, including at any time during which one or more of the conditions in
Article IV is not met.
 
Section 2.08 Guarantor Warrants. On or prior to the Closing Date, Borrowers
shall cause the Guarantor to issue and deliver to the Lender warrants to
purchase 600,000 common shares in the Guarantor (the “Guarantor Warrants”), in
the form of Exhibit F hereto.
 
Section 2.09 Computation of Interest and Fees. All computations of fees and
interest shall be made on the basis of a three hundred sixty (360)-day year and
actual days elapsed (including the first day but excluding the last day)
occurring in the period for which such fees or interest are payable. Interest
shall accrue on each Loan for the day on which the Loan is made, and shall not
accrue on a Loan, or any portion thereof, for the day on which the Loan or such
portion is paid. Each determination by the Lender of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.
 
Section 2.10 Evidence of Indebtedness.
 
(a) Accounts and Records. The Loans shall be evidenced by one or more accounts
or records maintained by the Lender in the ordinary course of business. The
accounts or records maintained by the Lender shall be conclusive absent manifest
error of the amount of the Loans made by the Lender to the Borrowers and the
interest and payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of the Borrowers
hereunder to pay any amount owing with respect to the Secured Obligations.
 
(b) Notes. The Borrowers agree that, in addition to such accounts or records set
forth in Section 2.09(a), to evidence their obligation to repay each Loan made
hereunder, with interest accrued thereon, it shall issue and deliver to the
Lender on the Closing Date a Term Note and a Revolving Note each payable to the
Lender in the aggregate principal amount of the Commitment. The Lender may
attach schedules to its Note and endorse thereon the date, amount and maturity
of its Loans and payments with respect thereto. In the event that any amount
hereunder or under any Note is not paid by the Borrowers when due (whether at
the stated maturity, by acceleration or otherwise), the Lender may take all such
actions as it sees fit to recover such amount, including, without limitation,
the commencement and maintenance of proceedings in the State of New York, United
States of America.
 
(c) Effect of Account Entries. Entries made in good faith by the Lender in its
account or accounts pursuant to Section 2.09(a), shall be prima facie evidence
of the amount of principal and interest due and payable or to become due and
payable from the Borrowers to the Lender, under this Agreement and the other
Loan Documents, absent manifest error; provided that the failure of the Lender
to make an entry, or any finding that an entry is incorrect, in such account or
accounts shall not limit or otherwise affect the obligations of the Borrowers
under this Agreement and the other Loan Documents.

30

--------------------------------------------------------------------------------


 
Section 2.11 Payments Generally. All payments to be made by the Borrowers shall
be made without condition or deduction for any counterclaim, defense, recoupment
or setoff. Except as otherwise expressly provided herein, all payments by the
Borrowers hereunder shall be made to the Lender in Dollars and in immediately
available funds not later than 2:00 p.m. on the date specified herein. All
payments received by the Lender after 2:00 p.m. shall be deemed received on the
next succeeding Business Day and any applicable interest or fee shall continue
to accrue.
 
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
 
Section 3.01 Taxes.
 
(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrowers hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes; provided that if the Borrowers shall be required by
Applicable Law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section 3.01) the Lender receives an amount
equal to the sum it would have received had no such deductions been made, (ii)
the Borrowers shall make such deductions and (iii) the Borrowers shall timely
pay the full amount deducted to the relevant Governmental Authority in
accordance with Applicable Law.
 
(b) Payment of Other Taxes by the Borrowers. Without limiting the provisions of
clause (a) above, the Borrowers shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with Applicable Law.
 
(c) Indemnification by the Borrowers. The Borrowers shall indemnify the Lender,
within ten (10) days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section 3.01) paid by
the Lender, as the case may be, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Borrowers by the Lender shall be
conclusive absent manifest error.
 
(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrowers to a Governmental Authority,
the Borrowers shall deliver to the Lender the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Lender.

31

--------------------------------------------------------------------------------



(e) Status of Lender. If the Lender is entitled to an exemption from or
reduction of withholding tax under the laws of the jurisdiction in which the
Borrowers are resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document, the Lender shall deliver to the Borrowers, at the time or times
prescribed by Applicable Law or reasonably requested by the Borrowers, such
properly completed and executed documentation prescribed by Applicable Law as
will permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, the Lender, if requested by the Borrowers, shall
deliver such other documentation prescribed by Applicable Law or reasonably
requested by the Borrowers as will enable the Borrowers to determine whether or
not the Lender is subject to backup withholding or information reporting
requirements.
 
Section 3.02 Illegality. If any Applicable Law has made it unlawful, or any
Governmental Authority has asserted that it is unlawful, for the Lender or its
applicable lending office to make, maintain or fund any Loans, or to determine
or charge interest rates based upon the LIBO Rate, or any Governmental Authority
has imposed material restrictions on the authority of the Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by the Lender to the Borrowers, any obligation of the Lender to
make or continue Loans shall be suspended until the Lender either changes its
lending office or notifies the Borrowers that the circumstances giving rise to
such determination no longer exist or have been otherwise mitigated. Upon
receipt of notice from the Lender that Loans at the LIBO Rate cannot be
maintained due to any of the foregoing actions, the Borrowers shall, upon demand
from the Lender, prepay all Loans, either on the last day of the Interest Period
therefor, if the Lender may lawfully continue to maintain such Loans to such
day, or immediately, if the Lender may not lawfully continue to maintain such
Loans. Upon any such prepayment, the Borrowers shall also pay accrued interest
on the amount so prepaid. The Lender agrees to use reasonable efforts (including
reasonable efforts to change its lending office) to avoid or to minimize any
amounts which might otherwise be payable pursuant to this Section 3.02, at the
cost and expense of the Borrowers.
 
Section 3.03 Increased Costs; Reserves on Loans.
 
(a) Increased Costs Generally. If any Change in Law shall:
 
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, the Lender;
 
(ii) subject the Lender to any tax of any kind whatsoever with respect to this
Agreement, any Loan made by it, or change the basis of taxation of payments to
the Lender in respect thereof (except for Taxes or Other Taxes covered by
Section 3.01); or
 
(iii) impose on the Lender or the London interbank eurodollar market any other
condition, cost or expense affecting this Agreement or Loans made by the Lender;

32

--------------------------------------------------------------------------------



and the result of any of the foregoing shall be to increase the cost to the
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any such Loans), or to reduce the amount of any sum received or receivable
by the Lender hereunder (whether of principal, interest or any other amount)
then, upon request of the Lender, the Borrowers will pay to the Lender, such
additional amount or amounts as certified by the Lender as being required to
compensate the Lender for such additional costs actually incurred or reduction
actually suffered. The Lender agrees to use reasonable efforts (including
reasonable efforts to change its lending office) to avoid or to minimize any
amounts which might otherwise be payable pursuant to this Section 3.03, at the
cost and expense of the Borrowers.
 
(b) Capital Requirements. If any Change in Law affecting the Lender regarding
capital requirements has or would have the effect of reducing the rate of return
on the Lender’s capital or on the capital of the Lender’s holding company, if
any, as a consequence of this Agreement, the Commitment or the Loans made by the
Lender, to a level below that which the Lender or the Lender’s holding company
could have achieved but for such Change in Law (taking into consideration the
Lender’s policies and the policies of the Lender’s holding company with respect
to capital adequacy), then from time to time the Borrowers will pay to the
Lender, as the case may be, such additional amount or amounts as certified by
the Lender as being required to compensate the Lender or the Lender’s holding
company for any such reduction actually suffered. The Lender agrees to use
reasonable efforts (including reasonable efforts to change its lending office)
to avoid or to minimize any amounts which might otherwise be payable pursuant to
this Section 3.03, at the cost and expense of the Borrowers.
 
(c) Certificates for Reimbursement. A certificate of the Lender setting forth
the amount or amounts necessary to compensate the Lender or its holding company,
as the case may be, as specified in clause (a) or (b) of this Section 3.03 and
delivered to the Borrowers shall be conclusive absent manifest error. The
Borrowers shall pay the Lender the amount shown as due on any such certificate
within ten (10) days after receipt thereof.
 
(d) Delay in Requests. Failure or delay on the part of the Lender to demand
compensation pursuant to the foregoing provisions of this Section 3.03 shall not
constitute a waiver of the Lender’s right to demand such compensation.
 
Section 3.04 Compensation for Losses. Upon demand of the Lender from time to
time, the Borrowers shall promptly compensate the Lender for and hold the Lender
harmless from any loss, cost or expense incurred by it as a result of:
 
(a) any continuation, payment or prepayment of any Loan on a day other than the
last day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise); or
 
(b) any failure by the Borrowers (for a reason other than the failure of the
Lender to make a Loan) to prepay, borrow or continue any Loan on the date or in
the amount notified by the Borrowers,
 
including, in each case, any loss or expense arising from the liquidation or
reemployment of funds obtained by it to maintain such Loan or from fees payable
to terminate the deposits from which such funds were obtained. The Borrowers
shall also pay any customary administrative fees charged by the Lender in
connection with the foregoing.

33

--------------------------------------------------------------------------------



For purposes of calculating amounts payable by the Borrowers to the Lender under
this Section 3.04, the Lender shall be deemed to have funded each Loan made by
it at the LIBO Rate for such Loan by a matching deposit or other borrowing in
the London interbank eurodollar market for a comparable amount and for a
comparable period, whether or not such Loan was in fact so funded. A certificate
of the Lender setting forth the amount or amounts necessary to compensate the
Lender or its holding company, as the case may be, as specified in this
Section 3.04 and delivered to the Borrowers shall be conclusive absent manifest
error.
 
ARTICLE IV
CONDITIONS PRECEDENT
 
Section 4.01 Conditions Precedent. The following conditions precedent shall have
been satisfied or waived on or prior to the Closing Date, as determined by the
Lender:
 
(a) Delivery of Certain Documents, Certificates, Etc. The Lender’s receipt of
the following, each of which shall be originals or facsimiles (followed promptly
by originals) unless otherwise specified, with each Loan Document properly
executed by a Responsible Officer of the signing Loan Party and dated the
Closing Date (or in the case of certificates of governmental officials, a recent
date before the Closing Date), and with each of the following in form and
substance reasonably satisfactory to the Lender:
 
(i) executed counterparts of this Agreement and the Guaranty, sufficient in
number for distribution to the Lender and each Loan Party;
 
(ii) a Term Note and a Revolving Note each on safety paper executed by the
Borrowers in favor of the Lender;
 
(iii) an Officer’s Certificate (which Officer’s Certificate shall be accompanied
by copies of all documents referred to in such Officer’s Certificate, in each
case as in effect as of the Closing Date (and, if not in English with an English
translation thereof), of each Loan Party in respect of (A) its Constituent
Documents, (B) its address and other information that will allow the Lender to
identify it in accordance with Applicable Law, and (C) the actions of its Equity
Interest holders, shareholders, partners, board of managers or other similar
corporate supervisory body taken to authorize the execution, delivery and
performance of this Agreement and each other Transaction Document to which it is
or is to be a party;
 
(iv) a certificate of each Loan Party in respect of the identity, authority,
capacity, incumbency and true signature of each Person who has signed or will
sign this Agreement and each other Transaction Document on behalf of such Loan
Party for the purposes of signing documents in connection with this Agreement
and any other Transaction Document and the transactions contemplated hereby and
thereby;

34

--------------------------------------------------------------------------------



(v)  to the extent (i) not previously delivered pursuant to the Original Credit
Agreement or (ii) amended or supplemented since the Original Credit Agreement
Closing Date, copies of each Material Project Agreement and each Affiliate
Contract in effect on the Closing Date (and, if not in English, an English
translation thereof), including any amendments or supplements thereto,
accompanied by an Officer’s Certificate of a Borrower, certifying that (A) the
copies of the Material Project Agreements and Affiliate Contracts delivered
pursuant to this Section 4.01(a)(v) are true, correct and complete copies of
such Material Project Agreement or Affiliate Contract, as the case may be, (B)
no term or condition of any Material Project Agreement or Affiliate Contract has
been amended from the form thereof delivered pursuant to this Section 4.01(a)(v)
(other than in connection with any such amendments or supplements so delivered),
(C) each Material Project Agreement and Affiliate Contract delivered pursuant to
this Section 4.01(a)(v) is in full force and effect, enforceable against each
Person party thereto in accordance with its terms, (D) neither the Borrowers
nor, to the knowledge of such Borrower, any other Person party to any Material
Project Agreement or Affiliate Contract delivered pursuant to this Section
4.01(a)(v) is in default thereunder, (E) each of the Real Estate Rights
Agreements delivered pursuant to this Section 4.01(a)(v) has been filed for
registration in the relevant public registry in which such filing is necessary
or appropriate in order to render such Real Estate Rights Agreement enforceable
against any third party in interest in respect of the Real Property Interests
conveyed to the Borrowers under such Real Estate Rights Agreement and (F) the
Borrowers and to the knowledge of the Borrowers each other Person party to each
Material Project Agreement and Affiliate Contract delivered pursuant to this
Section 4.01(a)(v) have complied with all conditions precedent to their
obligations under such Material Project Agreement or Affiliate Contract, as the
case may be, required to be performed or complied with by any such Person on or
before the Closing Date;
 
(vi)  to the extent (i) not previously delivered pursuant to the Original Credit
Agreement or (ii) renewed or supplemented since the since the Original Credit
Agreement Closing Date, copies of each Project Approval and Agreement Approval
necessary or required under the terms of the Transaction Documents or Applicable
Law to be obtained as of the Closing Date (and if not in English, an English
translation thereof), including any amendments and supplements thereto,
accompanied by an Officer’s Certificate of a Borrower certifying that (A) the
copies of each of the Project Approvals and Agreement Approvals delivered
pursuant to this Section 4.01(a)(vi) are true, correct and complete copies of
such Project Approval or Agreement Approval, as the case may be, (B) no term or
condition of any such Project Approval or Agreement Approval has been amended
from the form thereof delivered pursuant to this Section 4.01(a)(vi) (other than
in connection with any such amendments or supplements so delivered), (C) each
Project Approval and Agreement Approval delivered pursuant to this Section
4.01(a)(vi) is in full force and effect, is not subject to any pending appeal,
intervention or similar proceeding or any unsatisfied condition that may result
in modification or revocation thereof, (D) to the knowledge of such Borrower, no
event has occurred that could reasonably be expected to result in the
modification, cancellation or revocation of any Project Approval or Agreement
Approval required to be delivered pursuant to this Section 4.01(a)(vi), and (E)
such Borrower has no reason to believe that those Project Approvals and
Agreement Approvals that are not necessary under the terms of the Transaction
Documents or Applicable Law as of the Closing Date will not be obtained in the
ordinary course as and when required;
 
(vii) the following legal opinions in the English language (with sufficient
copies thereof for each addressee): (A) the opinion of Davis Graham & Stubbs
LLP, counsel to the Loan Parties, addressed to the Lender, substantially in the
form of Exhibit G; and (B) the opinion of Lizarraga, Robles, Tapia y Cabrera
S.C., Mexican counsel to the Loan Parties, addressed to the Lender,
substantially in the form of Exhibit H.

35

--------------------------------------------------------------------------------


 
(viii) to the extent (i) not previously delivered pursuant to the Original
Credit Agreement or (ii) amended or supplemented since the Original Credit
Agreement Closing Date, a copy of the Life of Mine Plan accompanied by an
Officer’s Certificate of a Borrower stating that the Life of Mine Plan and all
components thereof (A) were prepared in good faith by the Borrowers or at the
direction of the Borrowers, (B) are based upon assumptions that are consistent
with the requirements of the Transaction Documents, the Agreement Approvals, the
Project Approvals and the Applicable Law and which the Borrowers consider to be
reasonable in light of the conditions existing as of the Closing Date, and (C)
in the Borrowers’ reasonable judgment, represent the Borrowers’ best estimate of
the information set forth therein as of the Closing Date;
 
(ix) to the extent (i) not previously delivered pursuant to the Original Credit
Agreement or (ii) amended or supplemented since the Original Credit Agreement
Closing Date, a hard copy of, and an electronic copy containing, the Financial
Model accompanied by an Officer’s Certificate of a Borrower stating that the
Financial Model and its underlying models and assumptions (A) were prepared in
good faith by the Borrowers, (B) are based on assumptions that are consistent
with the requirements of the Life of Mine Plan, the Transaction Documents, the
Agreement Approvals, the Project Approvals and Applicable Law and that the
Borrowers consider to be reasonable in light of the conditions existing as of
the Closing Date and (C) in the Borrowers’ reasonable judgment, represent their
best estimate of the information set forth therein as of the Closing Date;
 
(x) to the extent (i) not previously delivered pursuant to the Original Credit
Agreement or (ii) amended or supplemented since the Original Credit Agreement
Closing Date, a copy of the Environmental Management Plan; 
 
(xi) copies of the most recent audited and unaudited financial statements of the
Borrowers and the Guarantor on a consolidated basis, accompanied by an Officer’s
Certificate of each such Person, certifying that the copies of such financial
statements fairly present the financial condition of such Person and its
Subsidiaries (to the extent applicable) as of the date of such financial
statements and the results of operations of such Person and its Subsidiaries (to
the extent applicable) for the period indicated in such financial statements,
all in accordance with Applicable GAAP or U.S. GAAP, as the case may be,
subject, in the case of interim statements, to year-end audit adjustments and
the absence of footnotes;
 
(xii) to the extent (i) not previously delivered pursuant to the Original Credit
Agreement or (ii) amended or supplemented since the Original Credit Agreement
Closing Date, copies of each Hedge Agreement in effect as of the Closing Date;
 
36

--------------------------------------------------------------------------------


 
(xiii) copies of all policies, endorsements and other documents required under
Section 7.01(r) to be in effect as of the Closing Date, accompanied by: (A)
letters from the Borrowers’ insurance brokers or insurers (commonly referred to
as “undertaking letters”), dated not earlier than fifteen (15) days prior to the
Closing Date, stating with respect to each insurance policy that (1) such policy
is in full force and effect, (2) all premiums theretofore due and payable
thereon have been paid and (3) the underwriters of such insurance have agreed
that the policies, when issued, will contain the provisions required under
Section 7.01(r), and (B) a report from the Insurance Consultant in form and
substance reasonably satisfactory to the Lender confirming that such Required
Insurance is in full force and effect in accordance with the terms of this
Agreement;
 
(xiv) the Mortgage, as amended to reflect the terms of this Agreement, in
substantially the form of Exhibit I hereto, duly authorized and executed by each
Person party thereto before a notary public in Mexico, together with evidence of
the completion of all actions, recordings and filings of or with respect to the
Mortgage that the Lender may deem necessary or desirable in order to create,
perfect and protect a first priority lien, mortgage and encumbrance over the
real property and assets described therein, including, without limitation, the
filing of the Mortgage in the relevant public registries in connection
therewith;
 
(xv) the Equity Pledge Agreements, as amended to reflect the terms of this
Agreement, in substantially the form of Exhibit J hereto, duly executed by the
Guarantor and Pledgor, together with evidence of the completion of all other
actions, recordings and filings of or with respect to such Equity Pledge
Agreements that the Lender may deem necessary or desirable in order to perfect
and protect the Liens created thereby;
 
(xvi) the Movable Assets Pledge Agreement, as amended to reflect the terms of
this Agreement, in substantially the form attached hereto as Exhibit K hereto,
duly authorized and executed by each Person party thereto before a notary public
in Mexico, together with evidence of the completion of all recordings and
filings of and any other actions with respect to the Movable Assets Pledge
Agreement that the Lender may deem necessary or appropriate in order to create,
perfect and protect a first priority pledge, lien and encumbrance over the
movable assets described therein as contemplated thereunder, including, without
limitation, the filing of the Movable Assets Pledge Agreement in the relevant
public registries in connection therewith;
 
(xvii) the Account Pledge Agreement, as amended to reflect the terms of this
Agreement, in substantially the form attached hereto as Exhibit L, duly
authorized and executed by each Person party thereto before a notary public in
Mexico, together with evidence of the completion of all recordings and filings
of and any other actions with respect to the Account Pledge Agreement that the
Lender may deem necessary or appropriate in order to create, perfect and protect
a first priority pledge, lien and encumbrance over the accounts as contemplated
therein, including, without limitation, the filing of the Account Pledge
Agreement in the relevant public registries in connection therewith; and
 
37

--------------------------------------------------------------------------------


 
(xviii) an irrevocable power of attorney, duly notarized, appointing Lender, as
attorney-in-fact of the Borrowers, with the power and right, in the name or on
behalf of the Borrowers, without notice to or assent by the Borrowers, in terms
of the first three paragraphs of Article 2554 of the Mexican Federal Civil Code
and the correlative articles of the other States of Mexico and the Federal
District and Article 9 of the General Law of Negotiable Instruments and Credit
Transactions to the extent permitted by Applicable Law, to take any action in
connection with any lawsuits and collections, acts of administration and acts of
ownership, and to execute any instruments which the Lender reasonably may deem
necessary to create, preserve, continue or perfect any Lien granted or purported
to be granted under or pursuant to any Mexican Collateral Document and for no
other purpose, but the power of attorney provided in this clause (xix) shall be
used and exercised only if the Borrowers or counsel for the Borrowers fail to
timely take any of the above creation, preservation, continuation or perfection
actions, and the power of attorney granted hereby shall not cause any Loan Party
to pay to the appointed attorneys in fact a compensation, fee or remuneration
apart and different from those expressly specified hereunder; and
 
(xix) evidence reasonably satisfactory to the Lender that the Borrowers have
title consistent with the Borrowers’ representations and warranties in Section
5.01(j) hereof to all Real Property Interests necessary for the development,
construction and operation of the Mine in accordance with Applicable Law, the
Project Approvals and the Transaction Documents and as otherwise contemplated by
the Life of Mine Plan, free and clear of any Liens, other than Permitted Liens.
 
(b) Taxes, Etc. All Taxes and Other Taxes due and payable on or prior to the
Closing Date (i) in connection with the execution, delivery, filing, recording
or admissibility in evidence of any Transaction Document or to ensure the
legality, validity, enforceability, perfection or admissibility in evidence of
the Transaction Documents, and (ii) in connection with the consummation of the
transactions contemplated by, and the performance of, the Transaction Documents,
shall have been duly paid in full or an appropriate exemption therefrom shall
have been obtained.
 
(c) Representations and Warranties. The representations and warranties of each
Loan Party, and to the Borrowers’ knowledge each Material Project Party,
contained in any Transaction Document, or which are contained in any certificate
furnished at any time under it pursuant to any Transaction Document shall be
true and correct in all material respects on and as of the Closing Date with the
same force and effect as if made on and as of such date (or, if any such
representation or warranty specifically speaks of an earlier date, such
representation or warranty shall have been true and correct in all material
respects on and as of such earlier date).
 
(d) Absence of Defaults. No Prospective Event of Default or Event of Default
shall have occurred and be Continuing.
 
(e) Material Adverse Effect. Since July 31, 2007, there shall not have occurred
any event which has had or could be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect.
 
(f) Certain Fees and Expenses. The Borrowers shall have paid all accrued
reasonable expenses of the Lender (including all reasonable fees and expenses of
the Consultants, advisors and counsel to the Lender) and any fees due to the
Lender as of the Closing Date and shall have delivered to the Lender the
Guarantor Warrants.
 
38

--------------------------------------------------------------------------------


 
(g) Hedge Agreements. Each of the Hedge Agreements required to be entered into
as of the Closing Date pursuant to Section 7.01(p)(i) shall be in full force and
effect.
 
(h) [Reserved.]
 
(i) Compliance with Original Credit Agreement. Lender shall be satisfied that
Borrowers have complied in all material respects with all reporting and notice
requirements set forth in the Original Credit Agreement.
 
Section 4.02 Conditions Precedent to All Borrowings. The obligations of the
Lender to make any Loan is subject to the fulfillment or waiver in writing of
the following conditions precedent as determined by the Lender prior to the
related Borrowing:
 
(a) Taxes, Etc. All Taxes and Other Taxes due and payable on or prior to the
date of such Borrowing (i) in connection with the execution, delivery, filing,
recording or admissibility in evidence of any Transaction Document or to ensure
the legality, validity, enforceability, perfection or admissibility in evidence
of the Transaction Documents, and (ii) in connection with the consummation of
the transactions contemplated by, and the performance of, the Transaction
Documents, shall have been duly paid in full or an appropriate exemption
therefrom shall have been obtained.
 
(b) Representations and Warranties. The representations and warranties of each
Loan Party and, to the Borrowers’ knowledge each Material Project Party
contained in any Transaction Document, or which are contained in any certificate
furnished at any time under or pursuant to any Transaction Document, shall be
true and correct in all material respects on and as of the date of such
Borrowing with the same force and effect as if made on and as of such date (or,
if any such representation and warranty specifically speaks of an earlier date,
such representation and warranty shall have been true and correct in all
material respects on and as of such earlier date).
 
(c) Absence of Defaults. No Prospective Event of Default or Event of Default
shall have occurred and be Continuing or would result from such Borrowing or
from the application of proceeds therefrom.
 
(d) Material Adverse Effect. Since July 31, 2007, there shall not have occurred
any event which has had or could be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect.
 
(e) Loan Notice. The Lender shall have received a Loan Notice in accordance with
the requirements hereof.
 
(f) Fees and Expenses. The Borrowers shall have paid all accrued reasonable
expenses of the Lender (including all reasonable fees and expenses of the
Consultants, advisors and counsel to the Lender) and any fees due to the Lender
as of the date of such Borrowing.
 
39

--------------------------------------------------------------------------------


 
(g) Other Documents. The Lender shall have received such other approvals,
documents, certificates and opinions relating to the Project as it may
reasonably request.
 
(h) Due Diligence. The Lender shall have completed a due diligence investigation
of the Borrowers, the Guarantor and the Project in scope, and with results,
satisfactory to the Lender, and nothing shall have come to the attention of the
Lender during the course of such due diligence investigation to lead it to
believe (i) that any information provided to the Lender in connection with the
Project or any aspect of the Life of Mine Plan has become misleading, incorrect
or incomplete in any material respect, (ii) that the Borrowers will not have
valid title to all material Real Property Interests comprising the Mine, and
(iii) that any event shall have occurred which has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect
 
ARTICLE V
REPRESENTATIONS AND WARRANTIES
 
Section 5.01 Representations and Warranties of the Borrowers. Each of the
Borrowers represents and warrants to the Lender that:
 
(a) Organization and Ownership.
 
(i) Each of Oro de Altar and MSR (A) is a sociedad de responsabilidad limitada
de capital variable, duly organized and validly existing under the laws of
Mexico, (B) has all power and authority to own or lease and operate its property
and, in the case of MSR, to carry out the development, construction, completion,
ownership and operation of the Mine and (C) is duly qualified and is licensed
and in good standing under the laws of each other jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license, except where the failure to be so
qualified could not reasonably be expected to have a Material Adverse Effect.
The Borrowers do not own any properties or assets and have not engaged in any
business or activity other than those relating to or to be used in connection
with the Mine and the Project. All of the outstanding Equity Interests in each
of the Borrowers have been validly issued in compliance with the Constituent
Documents of such Borrower and Applicable Law, are fully paid, non-assessable
and free and clear of all Liens, except for Liens for taxes not yet due or which
are subject to Contest and any Liens created in favor of the Lender under or
pursuant to the Loan Documents.
 
(ii) As of the date hereof, the Guarantor owns 99.99% of the authorized Equity
Interests in MSR and 51% of the authorized Equity Interests in Oro de Altar and
the Pledgor owns 0.01% of the authorized Equity Interests in MSR and 49% of the
authorized Equity Interests in Oro de Altar.
 
40

--------------------------------------------------------------------------------


 
(b) Authorization; No Contravention. The execution, delivery and performance by
it of each Transaction Document to which it is or is to be a party are within
its corporate or other organizational powers, have been duly authorized by all
necessary corporate or other organizational action, and do not and will not (i)
contravene the terms of its Constituent Documents; (ii) conflict with or result
in any breach or contravention of, or the creation of any Lien under, or require
any payment to be made under (A) any Contractual Obligation to which it is a
party or affecting it or its properties or (B) any order, injunction, writ or
decree of any Governmental Authority or any arbitral award to which it or its
property is subject; or (c) violate any Applicable Law. It is not in breach of
any Contractual Obligation, the breach of which has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect.
 
(c) Consents and Approvals for Project, Etc.
 
(i) Other than those Project Approvals which are not currently necessary or
required for the development or operation of the Mine as contemplated by the
Life of Mine Plan or otherwise required to be in effect under the terms of
Applicable Law, this Agreement or the other Transaction Documents, as of the
Closing Date, no approval, consent, exemption, authorization (including any
Environmental Permit) or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required as of such
Closing Date in connection with the development, construction or operation of
the Mine in accordance with Applicable Law and as otherwise contemplated by this
Agreement, the other Transaction Documents and the Life of Mine Plan, except for
the approvals, consents, exemptions, authorizations, actions, notices, filings
and licenses listed on Schedule 5.01(c) hereto (the “Project Approvals”) all of
which, as of the Closing Date and except as otherwise noted on Schedule 5.01(c),
(A) have been duly obtained, taken, given or made, (B) are in full force and
effect, (C) are not subject to appeal, intervention or similar proceeding, and
(D) are free from material conditions or requirements that have not been met or
complied with.
 
(ii) It does not reasonably expect that any of the Project Approvals which have
not been obtained as of the date this representation or warranty is made or
deemed to be made, but which will be required in the future, will not be
obtained in the ordinary course as and when required under the terms of the
Transaction Documents, the Life of Mine Plan and Applicable Law or that such
Project Approvals will be subject to any conditions or requirements that cannot
be met or complied with.
 
(iii) All applicable waiting periods in connection with any Project Approval
required to be in effect as of the date this representation or warranty is made
or deemed to be made for the operation of the Mine as contemplated by the Life
of Mine Plan or pursuant to the terms of Applicable Law, this Agreement or the
other Transaction Documents have expired without any action having been taken by
any Governmental Authority restraining, preventing or imposing materially
adverse conditions upon any such Project Approval and no event has occurred that
could reasonably be expected to result in the revocation, termination or adverse
modification of any such Project Approval.
 
(d) Binding Agreement. This Agreement has been, and each other Transaction
Document to which it is or will become a party, when delivered hereunder, will
have been duly executed and delivered by it. This Agreement constitutes, and
each other Transaction Document when delivered hereunder will constitute its
legal, valid and binding obligation enforceable against it in accordance with
its terms.
 
41

--------------------------------------------------------------------------------


 
(e) Consents and Approvals for Agreements.
 
(i) No approval, consent, exemption or authorization or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary for (A) the execution, delivery and performance by, or enforcement
against, it of each of the Transaction Documents to which it is a party, (B) the
grant by the Loan Parties of the Liens created under the Collateral Documents,
(C) the perfection and maintenance of the Liens created under the Collateral
Documents (including the first priority nature thereof), or (D) the exercise by
the Lender of its rights under the Loan Documents or the remedies in respect of
the Collateral pursuant to the Collateral Documents, except for the approvals,
consents, exemptions, authorizations, actions, notices and filings listed on
Schedule 5.01(e) (the “Agreement Approvals”), all of which, on or prior to the
Closing Date, (1) have been duly obtained, taken, given or made, (2) are in full
force and effect, (3) are not subject to appeal, intervention or similar
proceeding and (4) are free from conditions or requirements that have not been
met or complied with, other than those Agreement Approvals which are not
currently necessary or required to be in effect under the terms of Applicable
Law, this Agreement or the other Transaction Documents as indicated in
Schedule 5.01(e).
 
(ii) It does not reasonably expect that any of the Agreement Approvals which
have not been obtained as of the date of this representation or warranty is made
or deemed to be made, but which will be required in the future, will not be
obtained in due course as and when required under the terms of the Transaction
Documents, the Life of Mine Plan and Applicable Law or that such Agreement
Approvals will be subject to conditions or requirements that cannot be met or
complied with.
 
(iii) All applicable waiting periods in connection with any Agreement Approval
required to be in effect as of the date this representation or warranty is made
or deemed to be made pursuant to the terms of Applicable Law, this Agreement or
the other Transaction Documents have expired without any action having been
taken by any Governmental Authority restraining, preventing or imposing
materially adverse conditions upon any such Agreement Approval and no event has
occurred that could reasonably be expected to result in the revocation,
termination or adverse modification of any such Agreement Approval.
 
(f) Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to its knowledge after due and diligent investigation, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority by or against it or against any of its properties, assets or revenues
that (i) purport to affect or pertain to this Agreement or any other Transaction
Document or the consummation of the transactions contemplated hereby or thereby,
or (ii) either individually or in the aggregate, if determined adversely, could
reasonably be expected to have a Material Adverse Effect.
 
42

--------------------------------------------------------------------------------


 
(g) Financial Statements.
 
(i) Each of its financial statements and the related consolidated statements of
income or operations, shareholders’ equity and cash flows delivered to the
Lender pursuant to Sections 4.01(a)(ix) and 10.01(b) (A) were prepared in
accordance with Mexican GAAP or U.S. GAAP, as applicable, consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, subject, in the case of quarterly financial statements, to year-end
adjustments and the absence of footnotes; (B) fairly present its financial
condition as of the date thereof and its results of operations for the period
covered thereby, subject in the case of any such unaudited financial statements
and related statements of income or operations, shareholders’ equity and cash
flows, to the absence of footnotes and to normal year-end adjustments; and (C)
show all of its material Indebtedness and other material liabilities, direct or
contingent, as of the date thereof, including liabilities for taxes.
 
(ii) Since the date of its most recently delivered audited annual financial
statements, there has been no event or circumstance, either individually or in
the aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect.
 
(h) Project Information.
 
(i) It has disclosed or provided to the Lender all agreements, instruments and
corporate or other restrictions to which it is subject, and all other matters
known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. No report, financial statement,
certificate or other information prepared and furnished by it, and to its
knowledge none of the reports or other information furnished on its behalf, to
the Lender in connection with the Project and the negotiation of this Agreement
or otherwise prepared and delivered hereunder or any other Loan Document (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, taken as a whole, in the light of the circumstances
under which they were made, not misleading. There are no facts or circumstances
known to it which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect and which have not been disclosed to
the Lender (other than facts and circumstances which are available to the
public).
 
(ii) The forecasted balance sheets, income statements and cash flow statements
as well as other projections and other forward-looking statements and forecasts
with respect to it and the Project (including those contained in the Financial
Model or the Life of Mine Plan) delivered to the Lender are a fair and
reasonable description of what they purport to describe and were prepared in
good faith on the basis of the assumptions stated therein, which assumptions
were fair in the light of the conditions existing at the time of delivery of
such projections, statements or forecasts and represented, at the time of
delivery, its best estimate of its future financial performance.
 
(i) No Immunity. Neither it nor any of its properties has any immunity from
jurisdiction of any court otherwise having valid subject matter and personal
jurisdiction or from set-off or any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise). The execution, delivery and performance by it of the Transaction
Documents to which it is a party are private and commercial acts performed for
private and commercial purposes.
 
43

--------------------------------------------------------------------------------


 
(j) Title to Properties, Etc.
 
(i) It, together with the other Borrower, has valid, registered title to, or a
valid leasehold interest in or other right to use, all Real Property Interests
necessary for the operation of the Mine in accordance with Applicable Law, the
Project Approvals and the Material Project Agreements and as otherwise
contemplated by the Life of Mine Plan, free and clear of any Liens, other than
Permitted Liens. To its knowledge, the Mining Concessions and any other Real
Estate Rights Agreement relating to any Real Property Interest necessary for the
operation of the Mine in accordance with Applicable Law, the Project Approvals
and the Material Project Documents and as otherwise contemplated by the Life of
Mine Plan have been validly granted to it and registered (to the extent required
by Applicable Law to insure valid title) in its name or the name of the other
Borrower and are in full force and effect in accordance with their terms.
 
(ii) It has good, legal and valid title to all of its personal property and
assets, free and clear of any Liens, other than Permitted Liens.
 
(iii) All of the services, utilities, equipment and materials or supplies
necessary at the time of this representation to develop, construct, operate and
maintain the Mine in accordance with Applicable Law, the Project Approvals and
the Transaction Documents and as otherwise contemplated by the Life of Mine Plan
are available or will be made available to the Borrowers or the Mining
Contractor, including those available from time to time at commercially
reasonable rates consistent with those contemplated in the Life of Mine Plan and
the Financial Model.
 
(iv) Collectively, the Borrowers possess or have the direct or indirect benefit
of all other rights necessary for them to develop and operate the Mine in
compliance with Applicable Law, the Project Approvals and the Transaction
Documents and as otherwise contemplated by the Life of Mine Plan.
 
(v) The Mine, if built and operated in accordance with the plans and
specifications contained in the Life of Mine Plan, is reasonably expected to
conform to and comply in all material respects with all covenants, conditions,
restrictions and reservations in Applicable Law, the Project Approvals and the
Transaction Documents.
 
(vi) It has not executed or delivered any powers of attorney, including, without
limitation, any general powers of attorney for acts of domain (poderes generales
para actos de dominio), other than any such powers of attorney necessary for the
normal operation of the Project in the ordinary course of business in a manner
otherwise consistent with its obligations and undertakings under this Agreement
and the other Transaction Documents.
 
(vii) No mortgage, pledge, financing statement or other instrument or
recordation similar in effect covering all or any part of the Collateral
purported to be covered by the Collateral Documents or listing such Borrower or
any trade name of such Borrower as debtor is on file in any recording office,
except such as may have been filed in favor of the Lender or in respect of any
other Permitted Lien.
 
44

--------------------------------------------------------------------------------


 
(k) Payment of Taxes.
 
(i) It has filed or caused to be filed all tax returns and reports required to
be filed and has paid all taxes, assessments, fees and other governmental
charges levied or imposed upon it or its properties, income or assets otherwise
due and payable (including all income, withholding, value added, real and
personal property taxes and asset taxes (impuesto al activo)), except those
which are subject to Contest.
 
(ii) There is no proposed tax assessment against it, including, without
limitation, any tax liability in respect of withholding taxes, in connection
with the Project, which is not specifically reflected in the Financial Model.
The Financial Model accurately reflects all material taxes that will be due and
payable by it under current Applicable Law, assuming that it has the income and
expenses reflected in the Financial Model.
 
(iii) It is not a party to any tax sharing agreement.
 
(l) Taxes, Fees and Duties.
 
(i) All applicable Other Taxes have been paid in full (except as may be required
for the registration of the Collateral Documents which will be paid (or have
been paid) in full on or prior to the Closing Date).
 
(ii) No Taxes are required to be paid in connection with the execution,
delivery, filing, recording, perfection, priority, validity, enforceability or
admissibility in evidence of the Transaction Documents except as may be required
for the registration of the Collateral Documents which will be paid (or have
been paid) in full on or prior to the Closing Date.
 
(iii) No Taxes whatsoever are, under Applicable Law, imposed, assessed, levied
or collected by Mexico or any political subdivision or taxing authority thereof
or therein on, or in respect of, principal, interest, commissions or other
amounts payable to the Lender under the Loan Documents, except, as of the date
hereof, in respect of interest payments as to which there is a withholding tax
payable in accordance with Article 195 of the Mexican Income Tax Law (except to
the extent exempt pursuant to Article 196 of the Mexican Income Tax Law) or with
the Mexico-US tax treaty if applicable.
 
(m) Ranking. The Secured Obligations are its direct, unconditional, and
unsubordinated senior secured obligations, and such Secured Obligations rank, in
right of payment, senior in right of payment and collateral security to all of
its other obligations or Indebtedness, other than those obligations or
Indebtedness secured by a Permitted Lien.
 
(n) Contracts with Affiliates. Each agreement, arrangement, understanding or
dealing entered into by it with any of its Affiliates (the “Affiliate
Contracts”) on or prior to the Closing Date is listed in Schedule 5.01(n) or has
otherwise been entered into after the Closing Date in compliance with the terms
of this Agreement.
 
45

--------------------------------------------------------------------------------


 
(o) Material Project Agreements, Etc.
 
(i) A copy of each Material Project Agreement, Support Instrument related
thereto, Secured Hedge Agreement, Affiliate Contract, and if available,
Agreement Approval and Project Approval presently in effect has been furnished
or provided to the Lender, and each such copy is true, correct and complete in
all material respects.
 
(ii) None of the Material Project Agreements, or Support Instruments related
thereto, has been amended, modified or supplemented or has been rescinded,
terminated, invalidated, suspended or otherwise impaired, other than in
accordance with any restrictions on the foregoing actions contained in this
Agreement.
 
(iii) Each Material Project Agreement and each Support Instrument related
thereto that is required for the operation of the Mine in accordance with the
Life of Mine Plan is in full force and effect.
 
(iv) No default by it or, to its knowledge, any other party, has occurred and is
continuing, or would result from the consummation of the transactions
contemplated under the Loan Documents, under any of the Material Project
Agreements, Support Instruments related thereto, Affiliate Contracts, Agreement
Approval or Project Approvals in effect as of the date on which this
representation is made.
 
(p) Compliance. It is in compliance with the requirements of all Applicable
Laws, Agreement Approvals, Project Approvals and all orders, writs, injunctions
and decrees applicable to it or to its properties (such compliance to include,
without limitation, compliance with the Foreign Corrupt Practices Act of 1977,
the Patriot Act, Terrorism Laws and all other Applicable Laws relating to money
laundering or terrorist activities), except in such instances in which (i) such
requirement of Applicable Law, Agreement Approval, Project Approval or order,
writ, injunction or decree is subject to Contest or (ii) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.
 
(q) Environmental Compliance.
 
(i) Except as set forth on Schedule 5.01(q) hereto, its operations and
properties comply in all material respects with all applicable Environmental
Laws and Environmental Permits, all past non-compliance with such Environmental
Laws and Environmental Permits by the Borrowers has been, or will be, resolved
as required by applicable Environmental Laws and Environmental Permits, and no
circumstances exist at the Mine that could reasonably be likely to have a
Material Adverse Effect.
 
(ii) It conducts in the ordinary course of business a review of the effect of
existing Environmental Laws and claims alleging potential liability or
responsibility for violation of any Environmental Law with respect to the Mine,
and as a result thereof it has reasonably concluded that such Environmental Laws
and claims could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.
 
46

--------------------------------------------------------------------------------


 
(iii) To its knowledge, there is no asbestos or asbestos-containing material on
any property currently owned or operated by it and Hazardous Materials have not
been released, discharged or disposed on any property owned or operated by it
other than in material compliance with Environmental Laws and Environmental
Permits.
 
(iv) As of the Closing Date, it is not undertaking, and has not completed,
either individually or together with other potentially responsible parties, any
investigation or assessment or remedial or response action relating to any
actual or threatened release, discharge or disposal of Hazardous Materials at
any site, location or operation, either voluntarily or pursuant to the order of
any Governmental Authority or the requirements of any Environmental Law, except
as set forth in the Environmental Management Plan; and all Hazardous Materials
generated, used, treated, handled or stored at, or transported to or from, any
property owned or operated by it have been disposed of in a manner consistent
with any applicable Environmental Laws and not reasonably expected to result in
a material liability other than remediation expense or other expenses set forth
in the Environmental Management Plan.
 
(r) Investment Company. Neither it nor any Person Controlling it is or is
required to be registered as an “investment company” under the Investment
Company Act. Neither the making of any Loan nor the application of the proceeds
or repayment thereof by it, nor the consummation of the other transactions
contemplated by the Transaction Documents, will violate any provision of any
such Act or any rule, regulation or order of the SEC thereunder.
 
(s) Proper Legal Form. This Agreement and each other Loan Document to which it
is a party are in proper legal form under the laws of Mexico for the enforcement
thereof in accordance with their terms against it (including enforcement of the
choice of law provisions), and, to ensure the legality, validity, enforceability
and admissibility in evidence of each Loan Document in Mexico, it is not
necessary that any Loan Document or any other document be filed or recorded with
any court or other authority in Mexico or that any stamp or similar tax be paid
on or in respect of any Loan Document, except for those Agreement Approvals
which are not currently necessary as indicated in Schedule 5.01(e) and which it
in good faith expects will be obtained in the ordinary course as and when
required; provided, however, that a Spanish translation by a Mexican
court-approved translator will be required for the recordation in Mexico of any
such document not written in Spanish.
 
(t) ERISA, Etc.
 
(i) It is neither a “plan sponsor” (as defined in Section 3(16)(B) of ERISA) of
an ERISA Plan nor a participating employer in an ERISA Plan and has incurred no
obligation in connection with an ERISA Plan. It is not, and has not been within
the preceding six (6) years, an ERISA Affiliate of any Person. Neither the
execution of this Agreement or any other Transaction Document nor the
consummation of the transactions contemplated hereby or thereby will involve a
“prohibited transaction” within the meaning of Section 406 of ERISA or Section
4975 of the Internal Revenue Code of 1986 which is not exempt under Section 406
of ERISA or under Section 4975 of the Internal Revenue Code of 1986.
 
47

--------------------------------------------------------------------------------


 
(ii) With respect to each employee benefit scheme or arrangement mandated by a
government other than the United States (a “Foreign Government Scheme or
Arrangement”) and with respect to each employee benefit plan maintained or
contributed to by it in accordance therewith (a “Foreign Plan”):
 
(A) Any employer and employee contributions required by law or by the terms of
any Foreign Government Scheme or Arrangement or any Foreign Plan have been made,
or, if applicable, accrued, in accordance with normal accounting practices.
 
(B) The accrued contributions are sufficient pursuant to Applicable Law to
procure or provide for the accrued benefit obligations, as of the date hereof,
with respect to all current and former participants in such Foreign Plan
according to the actuarial assumptions and valuations most recently used to
account for such obligations in accordance with applicable GAAP.
 
(C) Each Foreign Plan required to be registered has been registered and has been
maintained in good standing with applicable regulatory authorities as required
by Applicable Law.
 
(u) Use of Proceeds. The proceeds of the Term Loans will be used solely to pay
Approved Project Costs. The proceeds of the Revolving Loans shall be used to
fund general corporate and working capital requirements of the Borrowers
including the acquisition and/or lease of real estate and mineral concessions
and rights in Mexico and activities incidental thereto.
 
(v) Indebtedness. Set forth on Schedule 5.01(v) is a complete and accurate list
and description of all Indebtedness owed by it or the Guarantor as of the date
of this Agreement.
 
(w) Investments and Subsidiaries.
 
(i) As of the date of this Agreement, it has no Investments.
 
(ii) It has no Subsidiaries and is not a general or limited partner in any
general or limited partnership or party to any joint venture.
 
(iii) It has not engaged in any business other than entering into the
Transaction Documents to which it is a party and participating in the
transactions contemplated thereby, and such other business as may be reasonably
incidental in the ordinary course to the development, construction, financing,
ownership, maintenance, management and operation of the Mine and the Project in
accordance with the Life of Mine Plan and the Transaction Documents.
 
48

--------------------------------------------------------------------------------


 
(iv) It is not party to or bound by any Contractual Obligation other than as
contemplated by the Transaction Documents to which it is a party or those
Contractual Obligations not prohibited by this Agreement.
 
(x) Margin Regulations. It is not engaged and will not engage, principally or as
one of its important activities in the business of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the FRB), or extending
credit for the purpose of purchasing or carrying margin stock and no proceeds of
any Borrowing will be used to purchase or carry any margin stock or to extend
credit to others for the purpose of purchasing or carrying any margin stock.
 
(y) Intellectual Property. It owns, or possesses the right to use, all of the
trademarks, service marks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intellectual property rights currently required
in connection with the development and operation of the Mine.
 
(z) Perfection, Etc. As of the Closing Date, all filings and other actions
necessary or desirable to perfect and protect the security interest in the
Collateral created under the Collateral Documents have been duly made or taken
and are in full force and effect, and on and after the Closing Date, the
Collateral Documents create in favor of the Lender a valid and, together with
such filings and other actions, perfected first priority security interest in
the Collateral, subject to Permitted Liens, securing the payment of the Secured
Obligations. It is the legal and beneficial owner of the Collateral purported to
be granted by it under the Collateral Documents free and clear of any Lien,
except for the Liens and security interests created or permitted under the Loan
Documents.
 
(aa) Events of Default, Etc. No Prospective Event of Default or Event of Default
has occurred and is Continuing.
 
(bb) Translations. To the Borrowers’ knowledge, all English translations of
Transaction Documents executed in a language other than English and delivered by
or on behalf of it to the Lender pursuant to the terms of the Loan Documents are
true, correct and complete translations thereof.
 
(cc) Insurance. Attached hereto as Schedule 5.01(cc) is a true and complete list
of all insurance polices maintained or caused to be maintained by or for the
Borrowers or their assets (including without limitation any casualty, liability,
automobile, directors and officers insurance) as of the date hereof.
 
(dd) Original Credit Agreement Notice and Reporting. It has complied in all
material respects with its reporting and notice obligations under the Original
Credit Agreement.
 
Section 5.02 Representations of the Guarantor. The Guarantor hereby represents
and warrants to the Lender that:
 
(a) Organization. It (i) is a corporation duly organized and validly existing
under the laws of the State of Delaware, (ii) has all power and authority to own
or lease and operate its property and (iii) is duly qualified and is licensed
and in good standing under the laws of each other jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license, except where the failure to be so
qualified could not reasonably be expected to have a Material Adverse Effect.
 
49

--------------------------------------------------------------------------------


 
(b) Authorization; No Contravention. The execution, delivery and performance by
it of each Transaction Document to which it is or is to be a party are within
its corporate or other powers, have been duly authorized by all necessary
corporate or other organizational action, and do not and will not (i) contravene
the terms of its Constituent Documents; (ii) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (A) any Contractual Obligation to which it is a party
or affecting it or its properties or (B) any order, injunction, writ or decree
of any Governmental Authority or any arbitral award to which it or its property
is subject; or (c) violate any Applicable Law. It is not in breach of any
Contractual Obligation, the breach of which has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect.
 
(c) Binding Agreement. This Agreement has been, and each other Transaction
Document to which it is or will become a party, when delivered hereunder, will
have been duly executed and delivered by it. This Agreement constitutes, and
each other Transaction Document when delivered hereunder will constitute its
legal, valid and binding obligation enforceable against it in accordance with
its terms.
 
(d) Consents and Approvals for Agreements. No approval, consent, exemption or
authorization or other action by, or notice to, or filing with, any Governmental
Authority or any other Person is necessary for the execution, delivery and
performance by, or enforcement against, it of each of the Transaction Documents
to which it is a party other than those that have been obtained or made in
connection herewith.
 
(e) Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to its knowledge after due and diligent investigation, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority by or against it or against any of its properties, assets or revenues
that (i) purport to affect or pertain to this Agreement or any other Transaction
Document or the consummation of the transactions contemplated hereby or thereby,
or (ii) either individually or in the aggregate, if determined adversely, could
reasonably be expected to have a Material Adverse Effect.
 
(f) Financial Statements. Each of its financial statements and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows delivered to the Lender pursuant to Sections 4.01(a)(ix) and 10.01(b) (i)
were prepared in accordance with Applicable GAAP, consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; (ii) fairly present its financial condition as of the date thereof and
its results of operations for the period covered thereby, subject in the case of
any such unaudited financial statements and related statements of income or
operations, shareholders’ equity and cash flows, to the absence of footnotes and
to normal year-end adjustments; and (iii) show all of its material Indebtedness
and other material liabilities, direct or contingent, as of the date thereof,
including liabilities for taxes.
 
50

--------------------------------------------------------------------------------


 
(g) Ownership of Pledgor. It owns one hundred percent (100%) of the Equity
Interests in the Pledgor.
 
ARTICLE VI
ACCOUNTS
 
Section 6.01 Accounts.
 
(a) Offshore Operating Account. The Borrowers shall continue to maintain a bank
operating account in New York City, New York with the Offshore Account Holder
(the “Offshore Operating Account”), provided that the Offshore Operating Account
shall continue to be subject to the terms of the New York Account Pledge
Agreement and the New York Control Agreement.
 
(b) Insurance Proceeds Account. The Borrower shall establish or cause to be
established an Insurance Proceeds Account (the “Insurance Proceeds Account”) in
New York City, New York with the Offshore Account Holder, provided that the
Offshore Account Holder shall execute an account control agreement, in form and
substance satisfactory to Lender with respect to such account.
 
(c) Onshore Operating Accounts. Borrower may continue to maintain bank accounts
in Mexico (the “Onshore Operating Accounts”), provided that the average balance
on deposit during any consecutive thirty (30) day period in the Onshore
Operating Accounts shall not exceed three (3) months Operating Costs and
provided further that the Onshore Operating Accounts shall be subject to the
lien of the Account Pledge Agreement and the Lenders shall have the right to
direct payments from the Onshore Operating Accounts in accordance with the terms
of the Account Pledge Agreement.
 
Section 6.02 Offshore Operating Account.
 
(a) Loan Proceeds. The proceeds of all Loans advanced hereunder shall be
directly deposited into, or credited to, the Offshore Operating Account.
 
(b) Offshore Operating Account. Subject to Sections 6.02(a) and 6.03, the
Borrowers shall irrevocably direct each Person from whom they receive or are
entitled to receive any Project Revenues or any other amounts payable to the
Borrowers, including, without limitation, (i) any proceeds from the sale of any
property or assets permitted under Section 8.01(f), (ii) any Business
Interruption Proceeds, and (iii) all amounts payable by the Lender under any
Secured Hedge Agreement, to pay such Project Revenues or other amounts to the
Lender for deposit into, or credit to, the Offshore Operating Account. Prior to
the occurrence of an Event of Default, the Borrowers shall have the right to
make deposits to or withdrawals from the Offshore Operating Account in
accordance with the terms of the New York Control Agreement. Upon the occurrence
of an Event of Default, the Lender shall have the right to provide a notice of
default to the Offshore Account Holder in accordance with the terms of the New
York Control Agreement and Borrower shall no longer be permitted to make any
withdrawals from such Offshore Operating Account.
 
51

--------------------------------------------------------------------------------


 
Section 6.03 Insurance Proceeds Account.
 
(a) Lender Control. The Borrowers shall direct each Person from whom they
receive or are entitled to receive Insurance Proceeds to pay such Insurance
Proceeds directly to the Lender for deposit into, or credit to, the Insurance
Proceeds Account. If the Borrowers or any Affiliate shall receive any such
Insurance Proceeds, the Borrowers shall deliver, or shall cause such Affiliate
to deliver, such Insurance Proceeds in the exact form received (with any
necessary endorsement) to the Lender together with instructions that such
Insurance Proceeds be deposited into, or credited to, the Insurance Proceeds
Account. The Lender shall have the right to receive all Insurance Proceeds
directly from the Persons paying the same. All Insurance Proceeds received by
the Lender and identified as such shall be promptly deposited into, or credited
to, the Insurance Proceeds Account. The Borrowers shall not have any rights
against or to Insurance Proceeds on deposit in, or credited to, the Insurance
Proceeds Account, as third-party beneficiary or otherwise. In no event shall any
Insurance Proceeds deposited into, or credited to, the Insurance Proceeds
Account, be registered in the name of the Borrowers, payable to the order of the
Borrowers, or specially endorsed to the Borrowers, except to the extent that the
foregoing have been specially endorsed to the Lender or endorsed in blank.
 
(b) Deposits. Any Insurance Proceeds deposited into, or credited to, the
Insurance Proceeds Account shall be applied as follows:
 
(i) if no Event of Default has occurred and is Continuing and the net proceeds
received by the Lender in respect of any Casualty Event are less than
U.S.$2,000,000, the Lender shall transfer portions of such sum from the
Insurance Proceeds Account to the Offshore Operating Account from time to time
upon the request of the Borrowers for the purpose of making payments required to
finance the repair, reconstruction or replacement of the damaged property as
required hereunder; and
 
(ii) if the net proceeds received by the Lender in respect of any Casualty Event
are greater than or equal to U.S.$2,000,000, on the next occurring Quarterly
Date, the Lender shall apply the funds as a mandatory prepayment of the Loans in
accordance with Section 2.03; provided that if the Lender in its sole discretion
determines that the Borrowers may repair, reconstruct or replace the damaged
property, such amounts shall be made available to the Borrowers in accordance
with clause (i) above.
 
(c) Event of Default. Notwithstanding anything in this Section 6.03 to the
contrary, if any Prospective Event of Default or Event of Default shall have
occurred and be Continuing, any funds on deposit in, or credited to, the
Insurance Proceeds Account shall be applied in the sole discretion of the
Lender.
 
Section 6.04 Payments in Trust. If any payments are remitted to the Borrowers or
another Person in violation of Section 6.02 or 6.03, then the Borrowers or such
other Person shall receive such payments into a constructive trust for the
benefit of the Lender and subject to the Lender’s security interest, and shall
(or shall use its commercially reasonable efforts to cause the Person receiving
such payments to) promptly remit such payments, properly identified, to the
Offshore Operating Account or the Insurance Proceeds Account as required by
Section 6.02 or 6.03.
 
52

--------------------------------------------------------------------------------


 
ARTICLE VII
AFFIRMATIVE COVENANTS
 
Section 7.01 Affirmative Covenants. So long as the Lender shall have any
Commitment hereunder, any Secured Hedge Agreement shall be in effect or any Loan
or other Secured Obligation hereunder or under any other Loan Document which is
accrued and payable shall remain unpaid or unsatisfied, each of the Borrowers
and, with respect to clauses (a), (b), (d)(i), (e), (h) and (j) below, the
Guarantor, shall:
 
(a) Compliance with Laws, Etc. Comply in all respects with all Applicable Laws
and all orders, writs, injunctions and decrees applicable to it or to its
business or property, except in such instances in which such requirement of
Applicable Law or order, writ, injunction or decree is subject to Contest or
where the failure to so comply could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.
 
(b) Payment of Obligations. Pay and discharge as the same shall become due and
payable all of its obligations and liabilities unless the same are subject to
Contest, including (i) all Taxes or Other Taxes, assessments and governmental
charges or levies upon it or its properties or assets, unless the same are
subject to Contest; (ii) all lawful claims that, if unpaid, would by law become
a Lien upon its properties, unless the same are subject to Contest; and
(iii) all Indebtedness as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness, unless the same are subject to Contest; except, in each case,
where the failure to so pay or discharge could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.
 
(c) Compliance with Environmental Laws, Etc. Except where the foregoing could
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect (i) comply, and use commercially reasonable efforts to cause each
other Person operating or occupying its properties to comply, with all
applicable Environmental Laws (including any such Environmental Laws relating to
the discharge, release, transport, disposal and cleanup of Hazardous Materials),
Environmental Permits and the Environmental Management Plan; (ii) obtain and
renew all Environmental Permits necessary at such point in time for its
operation of the Mine; and (iii) conduct any investigation, study, sampling and
testing, and undertake any cleanup, removal, remedial or other action necessary
to mitigate or remediate Hazardous Materials at its properties, as required in
accordance with applicable Environmental Laws and the Environmental Management
Plan; provided, however, that the Borrowers shall not be required to undertake
any such cleanup, removal, remedial or other action to the extent that its
obligation to do so is subject to Contest.
 
(d) Preservation of Existence, Etc. (i) Preserve, renew and maintain in full
force and effect its legal existence under the laws of its jurisdiction; (ii)
take all reasonable action to obtain and maintain in full force and effect all
Agreement Approvals, Project Approvals and all other rights, privileges,
permits, licenses and franchises necessary at such point in time for the
development and operation of the Mine in accordance with the Life of Mine Plan,
except to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect; and (iii) preserve or renew all of its
registered patents, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.
 
53

--------------------------------------------------------------------------------


 
(e) Books and Records. (i) Maintain proper books of record and account in which
full, true and correct entries in conformity with Applicable GAAP consistently
applied shall be made of all financial transactions and matters involving its
assets and business and (ii) maintain such books of record and account in
material conformity with applicable requirements of any Governmental Authority
having regulatory jurisdiction over it.
 
(f) Inspection Rights. Permit representatives and independent contractors of the
Lender, including without limitation, the Independent Engineer, to visit and
inspect any of its properties, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its directors, officers and independent
public accountants, all at such reasonable times during normal business hours
and as often as may be reasonably desired, upon reasonable advance notice to
such Borrower and subject to (i) conducting such inspections in a manner that
does not unreasonably disrupt the Borrowers’ operations, (ii) the
confidentiality provisions set forth in Section 12.07 and (iii) applicable
health and safety laws and regulations and policies adopted by either Borrower;
provided, however that when an Event of Default exists the Lender (or any of its
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrowers at any time during normal business
hours and without advance notice, but otherwise subject to the restrictions set
forth in this Section 7.01(f).
 
(g) Maintenance of Properties, Etc. (i) Maintain, preserve and protect all its
material properties and equipment necessary in the operation of the Mine in good
working order and condition, ordinary wear and tear excepted, and in accordance
with Prudent Industry Practices and (ii) make, or use commercially reasonable
efforts to cause to be made, all necessary repairs thereto and renewals and
replacements thereof, except, in each case, where the failure to do so could not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.
 
(h) Further Assurances. Promptly upon the request of the Lender, (i) correct any
material defect or error that may be discovered in any Loan Document or in the
execution, acknowledgment, filing or recordation thereof; and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, conveyances, pledge agreements, mortgages,
deeds of trust, trust deeds, assignments, financing statements and continuations
thereof, termination statements, notices of assignment, transfers, certificates,
assurances and other instruments as the Lender may reasonably require from time
to time in order to (A) carry out more effectively the purposes of the Loan
Documents, (B) to the fullest extent permitted by Applicable Law, subject its
properties, assets, rights or interests to the Liens now or hereafter intended
to be covered by any of the Collateral Documents, (C) perfect and maintain the
validity, effectiveness and priority of any of the Collateral Documents and any
of the Liens intended to be created thereunder, subject to Permitted Liens and
(D) assure, convey, grant, assign, transfer, preserve and protect and confirm
more effectively unto the Lender the rights granted or now or hereafter intended
to be granted, to the Lender under any Loan Document or under any other
instrument executed in connection with any Loan Document to which it is or is to
be a party.
 
54

--------------------------------------------------------------------------------


 
(i) Material Project Agreements and Real Estate Rights Agreements. (i) Perform
and observe in all material respects the terms and provisions of each Material
Project Agreement to be performed or observed by it, subject to those being
Contested, (ii) maintain each Material Project Agreement and any Support
Instrument relating thereto in full force and effect in accordance with its
terms and for the period of time covered thereby, (iii) exercise in all material
respects its rights and remedies under each Material Project Agreement and
related Support Instrument in accordance with their respective terms and in a
manner consistent with (and subject to) its obligations under the Loan
Documents, and (iv) notify the Lender of any proposed material amendment,
termination, modification or waiver of any Material Project Agreement.
 
(j) Transactions with Affiliates. Conduct all transactions with any of its
Affiliates on terms that are commercially fair and reasonable and no less
favorable to it than it would obtain in a comparable arm’s-length transaction
with a Person not an Affiliate.
 
(k) Use of Proceeds. Use the proceeds of all Term Loans solely to pay approved
Project Costs. Use the proceeds of the Revolving Loans solely to fund general
corporate and working capital requirements of the Borrowers including the
acquisition and/or lease of real estate and mineral concessions and rights in
Mexico and activities incidental thereto.
 
(l) Ranking. Undertake that its Secured Obligations shall at all times rank in
right of payment and collateral security senior to all of its other obligations
or Indebtedness, other than to the extent (i) secured by a Permitted Lien, (ii)
pursuant to the Subordinated Royalty Payments and (iii) given priority under
Applicable Law.
 
(m) Construction and Operation of the Project. Use its commercially reasonable
efforts to cause the design, construction, completion and operation of the Mine
to be carried out and completed with due diligence and continuity and in
accordance with Applicable Law, sound, generally accepted construction and
engineering practices, the plans and specifications set forth in the Life of
Mine Plan and Prudent Industry Practices.
 
(n) Translation of Loan Documents. Within sixty (60) days of the date of this
Agreement, deliver to the Lender copies of Spanish translations of this
Agreement, certified by a Mexican court-approved translator to be true, complete
and correct translations of each such Loan Document.
 
(o) Covenant to Give Security. Upon the acquisition of any property which is not
already subject to a perfected first priority security interest in favor of the
Lender, at its own expense, (i) within ten (10) Business Days of such
acquisition, furnish to the Lender a description of the property so acquired,
(ii) within thirty (30) days of such acquisition, duly execute and deliver a
mortgage, pledge, assignment and other security agreements, as specified by and
in form and substance reasonably satisfactory to the Lender, securing payment of
all of the Secured Obligations and constituting Liens on all such properties,
(iii) within thirty (30) days of such acquisition, take whatever action
(including, without limitation, the recording of mortgages, the filing of UCC
financing statements, the giving of notices and the endorsement of notices on
title documents) may be necessary or advisable in the opinion of the Lender to
vest in the Lender valid and subsisting Liens on the properties purported to be
subject to the mortgages, pledges, assignments and security agreements delivered
pursuant to this Section 7.01(o), enforceable against all third parties in
accordance with their terms, and (iv) within sixty (60) days after such
acquisition, deliver to the Lender, if the Lender so requests, a signed copy of
an opinion, addressed to the Lender, of counsel for the Borrowers reasonably
acceptable to the Lender as to the matters contained in clauses (ii) and (iii)
above, as to such mortgages, pledges, assignments and security agreements being
legal, valid and binding obligations of the Borrowers enforceable in accordance
with their terms, as to the matters contained in clause (iii) above, and to such
recordings, filings, notices, endorsements and other actions being sufficient to
create valid perfected Liens on such properties, and as to such other matters as
the Lender may reasonably request; provided however this Section 7.01(o) shall
not apply to acquisitions of property where the aggregate consideration paid for
such property does not exceed $1,000,000.
 
55

--------------------------------------------------------------------------------


 
(p) Hedge Agreements.
 
(i) Maintain at all times thereafter with the Lender the Gold Hedge Agreements
or other gold Hedge Agreements with a counterparty reasonably acceptable to the
Lender covering the aggregate scheduled monthly production of Gold that would
have been covered at such time by the Gold Hedge Agreement as in effect on the
date hereof.
 
(ii) Without duplication of the Hedge Agreements contemplated by clause (i),
enter into on or prior to the Closing Date, and maintain at all times thereafter
with the Lender pursuant to a Master Agreement, on terms and conditions
reasonably satisfactory to the Lender interest rate Hedge Agreements which
effectively enable the Borrowers, as at any date, to protect the Borrowers
against London interbank offered rates in a manner and to the extent reasonably
satisfactory to the Lender.
 
(q) Maintenance of Supplies. Use commercially reasonable efforts to cause the
Mining Contractor to maintain at all times an adequate supply of spare parts and
consumables or maintain at all times, or cause the Mining Contractor to maintain
at all times in full force and effect contracts providing for an adequate supply
of spare parts and consumables, in each case as may be necessary for the Project
 
(r) Required Insurance. Procure or cause others to procure at their own expense
and maintain in full force and effect such insurance policies, including
Business Interruption Insurance policies, required by Schedule 7.01(r) (the
“Required Insurance”). All Required Insurance shall name the Lender as an
additional insured and as sole loss payee with respect to any claim payments.
 
ARTICLE VIII
NEGATIVE COVENANTS
 
Section 8.01 Negative Covenants. So long as the Lender shall have any
Commitment, any Secured Hedge Agreement shall be in effect or any Loan or other
Secured Obligation hereunder or under any other Loan Document which is accrued
and payable shall remain unpaid or unsatisfied, each of the Borrowers and, with
respect to clauses (a), (b), (e), (f), (g), (h), (l)-(n), (q)(iv) and (r) below,
the Guarantor, shall not directly or indirectly:
 
56

--------------------------------------------------------------------------------


 
(a) Limitation on Liens. Other than Permitted Liens and in the case of the
Guarantor, Liens incurred in the ordinary course of its business that do not
secure assets in excess of U.S.$1,000,000, (i) create, incur, assume or suffer
to exist any Lien upon any of its properties, assets or revenues, whether now
owned or hereafter acquired, (ii) sign or file or suffer to exist, under the
Applicable Laws of any jurisdiction (including the Uniform Commercial Code of
any jurisdiction), a financing statement that names it as debtor or sign or
suffer to exist any security agreement authorizing any secured party thereunder
to file such financing statement, (iii) file or suffer to exist any agreement in
respect of its properties assets or revenues on file with the Recorder of Deeds
in the District of Columbia, United States of America or with any public
registry of property and commerce located in Mexico or (iv) assign any accounts
or other right to receive income.
 
(b) Limitation on Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness other than:
 
(i) Indebtedness under the Loan Documents;
 
(ii) obligations (contingent or otherwise) existing or arising under any Hedge
Agreement entered into by it in accordance with Section 7.01(p);
 
(iii) Indebtedness existing as of the Closing Date as referenced in the
financial statements delivered to the Lender and set out more specifically in
Schedule 5.01(v) hereto;
 
(iv) Indebtedness consisting of Capitalized Leases or Indebtedness incurred to
provide all or a portion of the purchase price of furniture, fixtures and
equipment, provided that (i) such Indebtedness when incurred shall not exceed
the purchase price or cost of construction of such furniture, fixture or
equipment, (ii) no such Indebtedness shall be refinanced for a principal amount
in excess of the principal balance outstanding thereon at the time of such
refinancing and (iii) the total amount of all such Indebtedness shall not exceed
U.S.$1,000,000 at any time outstanding;
 
(v) Indebtedness (a) incurred in the ordinary course of business in connection
with Operating Costs associated with the purchase or acquisition of equipment,
property and assets (by way of open accounts and credit extended by suppliers on
normal trade terms in connection with purchases of goods and services) (b) owing
under documentary letters of credit for the purchase of goods or other
merchandise generally made in the ordinary course of business and (c)
reclamation, performance, surety, bid, appeal or similar bonds or deposits
arising in the ordinary course of business, provided that the total amount of
all such Indebtedness shall not exceed U.S.$3,000,000 at any time outstanding;
 
(vi) unsecured intercompany Indebtedness among the Loan Parties, so long as such
Indebtedness is expressly subordinated to the Loans;
 
(vii) Indebtedness in respect of Taxes, assessments or charges of Governmental
Authorities, and Indebtedness in respect of amounts accrued and payable in
connection with employment, materials or supplies; and
 
57

--------------------------------------------------------------------------------


 
(viii) in the case of the Guarantor, Indebtedness incurred in the ordinary
course of business provided that the total amount of all such Indebtedness shall
not exceed U.S.$1,000,000 at any time outstanding.
 
(c) Change in Nature of Business or Project.
 
(i) Engage in any business other than the current business of the Borrowers,
including development and operation of the Project and activities related
thereto or associated therewith.
 
(ii) Change the purpose, nature or scope of the Project from that described in
the Life of Mine Plan.
 
(d) Principal Place of Business. Maintain any place of business outside of
Mexico.
 
(e) Mergers, Etc. Merge, dissolve, liquidate, consolidate with or into any
Person or otherwise Dispose of (whether in one transaction or a series of
transactions) all or substantially all of its properties or assets (whether now
or hereafter acquired) to or in favor of any Person or acquire all or
substantially all of the assets of any Person, except for, in the case of the
Guarantor, mergers with another Person where the Guarantor is the surviving
party and acquisitions of all or substantially all the assets of another Person,
in each case so long as the aggregate consideration paid by the Guarantor does
not exceed U.S.$3,000,000 per year.
 
(f) Disposition. Make any Disposition or enter into any agreement to make any
Disposition, except:
 
(i) Dispositions of Gold or other minerals in the ordinary course of business;
 
(ii) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;
 
(iii) Dispositions of or reductions in or diminution of mining land or other
Real Property Interests or abandonment of or desisting from mining claims or
other Real Property Interests, when such right, title or interest is not
necessary for the development of the Project in accordance with the Life of Mine
Plan and such Disposition, abandonment, reduction or desistment could not
reasonably be expected to have a Material Adverse Effect; and
 
(iv) in the case of the Guarantor, Dispositions of property provided that the
total amount of all such Dispositions shall not exceed U.S.$2,000,000 in the
aggregate per year.
 
(g) Investments. Make or hold any Investments in any Person except for (i)
Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, (ii) Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss, (iii) cash or
Cash Equivalents, (iv) Investments made by a Loan Party in or to another Loan
Party, or (v) in the case of the Guarantor, Investments not exceeding
U.S.$5,000,000 in the aggregate per year.
 
58

--------------------------------------------------------------------------------


 
(h) Amendments of Constituent Documents. Amend in any material respect any of
its Constituent Documents.
 
(i) Accounting Changes, Etc. Make any change in (i) accounting policies or
reporting practices, except as required by Mexican GAAP or (ii) its fiscal year.
 
(j) Prepayments, Etc., of Indebtedness. Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner, or make
any payment in violation of any subordination terms of, any Indebtedness, except
prepayments of the Secured Obligations.
 
(k) Material Project Agreements, Etc. (i) Cancel or terminate any Material
Project Agreement or consent to or accept any cancellation or termination
thereof, except in each case if such Contractual Obligations terminate at the
end of their term or except as otherwise approved in writing by the Lender; (ii)
amend, modify or change in any material manner any term or condition of any
Material Project Agreement or any Support Instrument related thereto or give any
material consent, waiver or approval thereunder; (iii) waive any material
defaults under or any material breach of any term or condition of any Material
Project Agreement or any Support Instrument related thereto; (iv) consent to any
assignment or transfer of material rights under any Material Project Agreement
or any Support Instrument related thereto or any Project Approval or Agreement
Approval (other than as required by the Collateral Documents); or (v) take any
other action in connection with any Material Project Agreement or any Support
Instrument related thereto that would materially impair the value of its
interest or rights thereunder or that would impair the rights or interests of
the Lender.
 
(l) Subsidiaries. (i) Organize more than two Subsidiaries, or (ii) invest in a
Subsidiary, except (with respect to this clause (ii)):
 
(i) in the case of the Borrowers, where the Indebtedness of such Subsidiary does
not exceed U.S.$1,000,000;
 
(ii) in the case of the Guarantor: (A) investments in a Borrower; and (B) with
respect to Subsidiaries other than the Borrowers, where the Indebtedness of such
Subsidiary does not exceed U.S.$1,000,000.
 
(m) Partnerships, Etc. Become a general or limited partner in any general or
limited partnership or party to any joint venture, except for exploration or
mining partnerships or joint ventures that require expenditures or Investments,
or the incurrence of liabilities or monetary obligations, by a Loan Party of no
more than U.S.$1,000,000 in the aggregate per year.
 
(n) Hedge Transactions. (i) Enter into Hedge Agreements covering more than
seventy percent (70%) of the scheduled monthly production of Gold from the Mine
determined by reference to the Life of the Mine Plan and (ii) novate the Gold
Hedge Agreements unless and until the condition precedents specified in Sections
4.01(a)(xiv) - (xvii) have been satisfied;
 
59

--------------------------------------------------------------------------------


 
(o) Capital Expenditures. Following the First Principal Repayment Date, make any
Capital Expenditures other than Capital Expenditures contemplated by the Life of
Mine Plan or the Operating Budget, or as otherwise approved by the Lender.
 
(p) Additional Contracts. Enter into or permit to exist any Contractual
Obligation other than (i) the Loan Documents, (ii) the Project Agreements, (iii)
agreements, arrangements, understandings or dealings entered into in the
ordinary course of business and which could not reasonably be expected to result
in liability or cost to it of more than U.S.$2,000,000 in the aggregate in any
year, or (iv) to the extent reflected in or required by the Operating Budget or
the Life of Mine Plan; provided that (A) any such Contractual Obligation that is
entered into with any Affiliate complies with Section 7.01(j), and (B) no such
Contractual Obligation (other than this Agreement or any other Loan Document)
shall (1) limit its ability to create, incur, assume or suffer to exist Liens on
its property or assets, or (2) require the grant of a Lien by it to secure such
Contractual Obligation.
 
(q) Equity Interests.
 
(i) Issue or sell any additional Equity Interests in it other than additional
issuances or sales to the Guarantor or the Pledgor of additional Equity
Interests that are pledged to the Lender.
 
(ii) Issue or authorize to be issued any certificates representing any of its
Equity Interests.
 
(iii) Permit any Person to become, after the date hereof, a holder of any Equity
Interests in it other than the Guarantor and the Pledgor.
 
(iv) with respect to the Guarantor only, cause or permit to be issued or sold
any additional Equity Interests in the Pledgor or the Borrowers other than
additional issuances or sales to the Guarantor or the Pledgor of additional
Equity Interests that are pledged to the Lender.
 
(r) Insolvency Proceedings. Commence or consent to any Insolvency Proceeding in
respect of itself.
 
(s) ERISA. Maintain or contribute to (or have any obligation to contribute to)
or permit any ERISA Affiliate to maintain or contribute to (or have any
obligation to contribute to), any ERISA Plan.
 
(t) Powers of Attorney. Execute or deliver any powers of attorney, including,
without limitation, any general powers of attorney for acts of domain (poderes
generales para actos de dominio), other than any such powers of attorney
necessary for the business of the Borrowers in the ordinary course of business;
provided, however, that such powers of attorney shall otherwise be consistent
with its obligations under this Agreement and the other Transaction Documents.
 
(u) Accounts. Maintain any deposit or securities account other than the Offshore
Operating Account, the Insurance Proceeds Account or the Onshore Operating
Accounts.
 
60

--------------------------------------------------------------------------------


 
(v) Restricted Payment. Declare or pay any dividend on, or make any payment or
other distribution of assets, properties, cash, rights, obligations or
securities on account of, any ownership interest in any Borrower, or make any
payment, or purchase, redeem, retire, or otherwise acquire for value any
ownership interest in any Borrower, or any warrants, rights or options to
acquire any such ownership interest, now or hereafter outstanding (any such
transaction being a “Restricted Payment”), except that the Borrowers may make
Restricted Payments on a Distribution Availability Date, subject to satisfaction
of the following conditions on such date:
 
(i) no Prospective Event of Default or Event of Default has occurred and is
continuing or would result from the making of such Restricted Payment;
 
(ii) the aggregate annual amount of such Restricted Payment shall not exceed
thirty-three percent (33%) of the net income of the Borrowers as specified in
its most recent audited annual report.
 
A “Distribution Availability Date” may occur only once during each fiscal
quarter and shall be a date on or prior to the tenth (10th) day following a
Payment Date. Notwithstanding the foregoing, a Restricted Payment shall not
include (a) payment of a dividend where the dividend is payable solely in the
Equity Interests of a Borrower or (b) payment of a dividend or other
distribution to any Loan Party (directly or indirectly through Subsidiaries).
 
ARTICLE IX
FINANCIAL COVENANTS
 
Section 9.01 Borrowers’ Financial Covenants. So long as the Lender shall have
any Commitment hereunder, any Secured Hedge Agreement shall be in effect or any
Loan or other Secured Obligations hereunder or under any other Loan Document
which is accrued and payable shall remain unpaid or unsatisfied, the Borrowers,
shall:
 
(a) Debt Service Coverage Ratio. Maintain as of any date of determination a Debt
Service Coverage Ratio of not less than 1.2:1.0.
 
(b) Loan Life Coverage Ratio. Maintain as of any date of determination, a Loan
Life Coverage Ratio of at least 1.5:1.0.
 
(c) Minimum Reserve Tail. Maintain, as of any date of determination, a Minimum
Reserve Tail of at least thirty percent (30%), which, for the avoidance of
doubt, on the date of this Agreement is 76,800 Ounces of Gold.
 
(d) Excess Operating Costs. Not incur Operating Costs in any Quarterly Period
that exceed one hundred twenty (120%) of Operating Costs budgeted for such
Quarterly Period pursuant to the then-applicable Operating Budget.
 
(e) Gold Deficiency. Not permit any deficiency in production of Gold in any
Quarterly Period that results in a production level for such Quarterly Period
that is less than eighty percent (80%) of the production level of Gold
contemplated for such Quarterly Period by the Life of Mine Plan.
 
61

--------------------------------------------------------------------------------


 
Section 9.02 Guarantor’s Financial Covenants. So long as the Lender shall have
any Commitment hereunder, any Secured Hedge Agreement shall be in effect or any
Loan or other Secured Obligations hereunder or under any other Loan Document
which is accrued and payable shall remain unpaid or unsatisfied, the Guarantor,
shall, (a) maintain a ratio of current assets to current liabilities at all
times greater than or equal to 1.20:1.00, (b) maintain a minimum Tangible Net
Worth at all times of al least U.S.$15,000,000, for each quarter on and after
the First Principal Repayment Date, and (c) maintain an average minimum
Liquidity of U.S.$500,000 for such quarter.
 
ARTICLE X
REPORTING, NOTICE AND
CALCULATION REQUIREMENTS
 
Section 10.01 Reporting Requirements. So long as the Lender shall have any
Commitment hereunder, any Secured Hedge Agreement shall be in effect or any Loan
or other Secured Obligations hereunder or under any other Loan Document which is
accrued and payable shall remain unpaid or unsatisfied, the Borrowers shall:
 
(a) Operating Reports. Deliver to the Lender, as soon as available, but in any
event no later than fifteen (15) days after the end of each calendar month
occurring after the first 5,000 tons of ore have been placed on the Project’s
leach pad, a summary of operations for each such calendar month and a summary of
the calendar year-to-date operations, in each case including comparisons to the
Operating Budget and the Financial Model, including information in reasonable
detail concerning: (A) Mine production during such calendar month, (B) the
Borrowers’ inventory of Gold (i) on the leach pads, (ii) in solution, (iii) in
the adsorption-desorption-recovery plant or (iv) in doré, in each case at the
end of such calendar month, (C) the Ounces of Gold shipped from the Mine during
such calendar month, (D) Project Revenues received during such calendar month,
(E) Operating Costs paid during such calendar month, (F) any Capital
Expenditures paid during such calendar month, (G) the Borrowers’ most recent
cash planning forecast by month covering at least the next six (6) months,
(H) any material developments that occurred during such calendar month in Mine
operations which have had or could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect, (I) a description
of any material noncompliance with Project Approvals and Agreement Approvals or
the Environmental Management Plan, and (J) without duplication of any of the
foregoing, a description of any defects or malfunctions at the Mine that have
had, or could reasonably be expected to have, either individually or in the
aggregate, a material adverse effect on actual or expected Operating Costs and
Project Revenues or on Mining Reserves.
 
62

--------------------------------------------------------------------------------


 
(b) Updated Life of Mine Plan and Financial Model.
 
(i) On or prior to each September 30th, the Borrowers shall deliver to the
Lender an updated Life of Mine Plan and Financial Model. Each updated Life of
Mine Plan and Financial Model delivered pursuant to this clause (b) shall (A)
set forth the expected economic life of the Mine, (B) update the Mining Reserves
and estimate the expected Gold production of the Mine through the expected
economic life of the Mine, (C) include an annual Operating Budget and operating
plan, which shall consist of (1) fair and good faith reasonable Dollar- and
Peso-denominated estimates of Project Revenues and Operating Costs on an
individual line item basis and Debt Service and pro forma cash flow projections
for each month covered by such Operating Budget, (2) a summary of the Mine’s
major maintenance schedule to the end of the then current long term major
maintenance cycle (and any related scheduled cessation of mining activities),
(3) the Borrowers’ fair and good faith reasonable estimates of the costs of such
maintenance and its envisioned effect on the Mine’s operations, and (4) the
Project’s program for spare parts (including the proposed suppliers thereof and
prices therefor, inventory management and fuel supply management) and (5) such
other information as may be reasonably requested by the Lender, (D) address any
other matters associated with the Project as the Lender or the Independent
Engineer may reasonably request, and (E) be accompanied by an Officer’s
Certificate of a Borrower stating that the updated Life of Mine Plan and the
updated Financial Model, and its underlying models and assumptions, (1) were
prepared in good faith by the Borrowers, (2) are based upon assumptions and
projections that are consistent with the requirements of the Transaction
Documents, the Agreement Approvals, the Project Approvals and Applicable Law and
that the Borrowers consider to be reasonable in light of the conditions existing
as of the delivery of such updated Life of Mine Plan and Financial Model, and
(3) represent the Borrowers’ best estimate of the information set forth therein
as of the date of delivery.
 
(ii) No later than thirty (30) days after receipt of the updated Life of Mine
Plan and Financial Model, the Lender shall approve such Life of Mine Plan and
Financial Model or shall advise the Borrowers of any changes thereto reasonably
necessary for approval by the Lender. Until such time as the Lender has approved
the updated Life of Mine Plan or Financial Model, the then existing Life of Mine
Plan and Financial Model shall continue to apply for all purposes of this
Agreement and the other Loan Documents. If the Lender objects to such updated
Life of Mine Plan or Financial Model and the Borrowers and the Lender are unable
to agree on revisions to the Life of Mine Plan or the Financial Model, then such
dispute will be resolved as set forth in Section 1.06(b).
 
(c) Financial Statements.
 
(i) Deliver to the Lender, in the form submitted by Guarantor to the SEC in
accordance with Guarantor’s reporting requirements (or if not so submitted to
the SEC, in form and detail satisfactory to the Lender), as soon as available,
but in any event within forty-five (45) days after the end of each of the first
three Quarterly Periods of each fiscal year of the Loan Parties a consolidated
balance sheet of each of the Loan Parties as at the close of such Quarterly
Period, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such Quarterly Period and for the
portion of such Loan Party’s fiscal year then ended, setting forth in each case
in comparative form the figures for the corresponding Quarterly Period of the
previous fiscal year and the corresponding portion of the previous year, all in
reasonable detail and certified by a Responsible Officer of such Loan Party as
fairly presenting the financial condition, results of operations, shareholders’
equity and cash flows of such Loan Party in accordance with Applicable GAAP and
reconciled to U.S. GAAP, subject only to normal year-end audit adjustments and
the absence of footnotes; and
 
63

--------------------------------------------------------------------------------


 
(ii) Deliver to the Lender, in the form submitted by Guarantor to the SEC in
accordance with Guarantor’s reporting requirements (or if not so submitted to
the SEC, in form and detail satisfactory to the Lender), as soon as available,
but in any event within one hundred twenty (120) days after the end of each
fiscal year of the Loan Parties, a consolidated balance sheet of each of the
Loan Parties as at the end of such fiscal year, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
Applicable GAAP and reconciled to U.S. GAAP, audited, which opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit.
 
(d) Certificates; Other Information. Deliver to the Lender, in form and detail
satisfactory to it:
 
(i) concurrently with the delivery of the financial statements referred to in
Section 10.01(b)(i) and 10.01(b)(ii), a duly completed Compliance Certificate
signed by a Responsible Officer of the relevant Loan Party and, in the event of
any change in GAAP used in the preparation of such financial statements, the
Borrowers shall also provide, if necessary for the determination of compliance
with Section 9.01, a statement of reconciliation conforming such financial
statements to Applicable GAAP;
 
(ii) promptly after any request by the Lender, and subject to any applicable
confidentiality restrictions, copies of any detailed audit reports, management
letters or recommendations submitted to the board of managers or equivalent
governing body (or the audit committee of the board of managers or equivalent
governing body) of either of the Borrowers in connection with the accounts or
books of such Borrower, or any audit of such Borrower;
 
(iii) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of any of the Loan Parties, and copies of all annual, regular, periodic and
special reports and registration statements which any of the Loan Parties may
file or be required to file with any Governmental Authority, and in any case not
otherwise required to be delivered to the Lender pursuant hereto;
 
(iv) as soon as available and in any event within thirty (30) days after the end
of each fiscal year, a report summarizing the insurance coverage (specifying
type, amount and carrier) in effect for the Borrowers and containing such
additional information as the Lender may reasonably specify;
 
(v) promptly and in any event within five (5) Business Days after receipt
thereof by the Borrowers, copies of each material notice or other material
correspondence received from any Governmental Authority regarding the Borrowers
or the Mine;
 
64

--------------------------------------------------------------------------------


 
(vi) promptly upon receipt thereof, copies of all material notices, requests and
other documents received by the Borrowers under or pursuant to any Material
Project Agreement, any Support Instrument related to any Material Project
Agreement, Affiliate Contract or other material instrument, indenture, loan or
credit or similar agreement regarding or related to any breach or default by any
party thereto or any other event that could materially impair the value of the
interests or the rights of the Borrowers or otherwise have a Material Adverse
Effect and copies of any amendment, modification or waiver of any Material
Project Agreement, any Support Instrument related to any Material Project
Agreement, Affiliate Contract or other material instrument, indenture, loan or
credit or similar agreement and, from time to time upon request by the Lender,
such information and reports regarding the Material Project Agreements, the
Support Instruments related to any such Material Project Agreements, Affiliate
Contracts or other material instrument, indenture, loan or credit or similar
agreement as the Lender may reasonably request;
 
(vii) promptly after the assertion or occurrence thereof, notice of any action,
suit, demand, demand letter, claim, notice of non-compliance or violation,
notice of liability or potential liability, investigation, proceeding, consent
order or consent agreement received by the Borrowers and relating in any way to
any applicable Environmental Law or Environmental Permit or to a release of
Hazardous Material from, or threat to health and safety or the environment at,
the Mine, including, without limitation, (a) by any Governmental Authority for
enforcement, cleanup, removal, response, remedial or other actions or damages
with respect to the Mine and (b) by any Governmental Authority or third party
for damages, contribution, indemnification, cost recovery, compensation or
injunctive relief against, or of any non-compliance by the Borrowers with, any
applicable Environmental Law or Environmental Permit that could reasonably be
expected to have a Material Adverse Effect; and
 
(viii) promptly, such additional information regarding the business, financial,
legal or corporate affairs of any Loan Party or any Subsidiary, or compliance
with the terms of the Loan Documents, as the Lender may from time to time
reasonably request.
 
(e) Additional Project Agreements, Etc. Promptly after the execution and
delivery thereof, but in any event within five (5) Business Days, deliver to the
Lender copies of any Additional Project Agreement or any new Support Instrument,
Real Estate Rights Agreement or Hedge Agreement entered into from time to time
in accordance with this Agreement after the Closing Date (together with, as
promptly as practicable thereafter, an English translation of any document
originally delivered in a language other than English), accompanied in the case
of any Additional Project Agreement by an Officer’s Certificate of a Borrower to
a similar effect to the Officer’s Certificate delivered pursuant to Section
4.01(a)(v).
 
(f) Agreement Approvals, Etc. Promptly upon receipt thereof, but in any event
within five (5) Business Days, deliver to the Lender copies of any Agreement
Approvals or Project Approvals or other material approvals, franchises,
licenses, permits, approvals, consents, easements, leases, rights of way, other
real property rights and other rights related to the Project, including any
amendments or supplements thereto or modifications thereof (together with, as
promptly as practicable thereafter, an English translation of any document
originally delivered in a language other than English), accompanied by an
Officer’s Certificate of a Borrower to a similar effect to the Officer’s
Certificate delivered pursuant to Section 4.01(a)(vi).
 
65

--------------------------------------------------------------------------------


 
(g) Notices. Promptly notify the Lender of:
 
(i) the occurrence of any Prospective Event of Default or Event of Default;
 
(ii) any material default (including any payment default) under, or any material
amendment or termination of, any Material Project Agreement;
 
(iii) any action, suit, investigation, litigation or proceeding that is
instituted or, to its knowledge threatened, against the Borrowers, any other
Loan Party or Material Project Party that (A) could be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect, (B)
purports to affect the Project or the ability of the Borrowers, any other Loan
Party or Material Project Party to perform their respective obligations under
any of the Transaction Documents, or (C) purports to affect the legality,
validity or enforceability of any Transaction Document or the consummation of
the transactions contemplated hereby or thereby;
 
(iv) the occurrence of any Casualty Event;
 
(v) any notice of cancellation of, threatened cancellation of, or change in, the
insurance policies maintained by or on behalf of the Borrowers in respect of the
Mine;
 
(vi) any material change in accounting policies or financial reporting practices
by the Borrowers;
 
(vii) the receipt of any Insurance Proceeds;
 
(viii) the occurrence of any Expropriatory Event;
 
(ix) the occurrence of any Insolvency Proceeding;
 
(x) the occurrence of any labor or employee issues with respect to the Borrowers
or the Mine that could reasonably be expected to have a Material Adverse Effect;
 
(xi) of any other matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including a breach or non-performance of,
or any default under, a Contractual Obligation of a Borrower.
 
66

--------------------------------------------------------------------------------


 
Section 10.02 Preparation of Environmental Reports. The Borrowers shall, at the
reasonable request of the Lender from time to time (with such request to be made
no more than once per year unless an Event of Default has occurred and is
continuing), provide to the Lender within sixty (60) days after such request, at
the expense of the Borrowers, an environmental site assessment report for any of
its properties described in such request, prepared by an environmental
consulting firm acceptable to the Lender, indicating the presence or absence of
Hazardous Materials and the estimated cost of any compliance, removal or
remedial action in connection with any Hazardous Materials on such properties;
without limiting the generality of the foregoing, if the Lender determines at
any time that a material risk exists that any such report will not be provided
within the time referred to above, the Lender may retain an environmental
consulting firm to prepare such report at the expense of the Borrowers, and the
Borrowers hereby grant at the time of such request to the Lender, such firm and
any agents or representatives thereof an irrevocable non-exclusive license,
subject to the rights of tenants, to enter onto their respective properties to
undertake such an assessment, subject to the inspection conditions set forth in
Section 7.01(f).
 
Section 10.03 Calculation of Financial Ratios. On each Calculation Date,
calculate the Loan Life Coverage Ratio for the relevant period, and the Debt
Service Coverage Ratio and the Minimum Reserve Tail as of such Calculation Date,
which calculations shall be confirmed by the Lender.
 
Section 10.04 Translations. If any notice, certificate, instrument,
communication or other document required to be delivered to any Person pursuant
to this Article X is not originally executed, delivered or given in English, the
Borrowers shall concurrently with the delivery of such document, additionally
provide to such Person a certified English translation thereof.
 
ARTICLE XI
EVENTS OF DEFAULT AND REMEDIES
 
Section 11.01 Events of Default. Any of the following shall constitute an “Event
of Default”:
 
(a) Nonpayment. Any Borrower fails to pay (i) when and as required to be paid
herein, or pursuant to any Secured Hedge Agreement, any amount of principal of
any Loan or corresponding amount due under any Secured Hedge Agreement, or
(ii) (except as specified in Section 11.01(a)(i)) within three (3) days after
the same becomes due, any interest on any Loan or any fee or obligation due
hereunder or under any Secured Hedge Agreement, or (iii) within five (5) days
after the same becomes due, any other amount payable hereunder or under any
other Loan Document; or
 
(b) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrowers or any
other Loan Party herein, in any other Transaction Document, or in any document
executed by the Borrowers and delivered in connection herewith or therewith
shall be incorrect or misleading in any material respect when made or deemed to
be made; or
 
(c) Reporting, Notice and Calculation Requirements. Any Loan Party fails to
perform or observe any covenant or agreement contained in Article X hereof and
such failure is Continuing for thirty (30) days after written notification of
such failure is given to the relevant Loan Party in accordance with the notice
procedures set forth in Section 12.02;
 
67

--------------------------------------------------------------------------------


 
(d) Other Covenants. Any Loan Party fails to perform or observe any covenant or
agreement (not specified in Section 11.01(a) or (c)) contained in any Loan
Document on its part to be performed or observed and such failure is Continuing
for thirty (30) days after written notification of such failure is given to the
relevant Loan Party in accordance with the notice procedures set forth in
Section 12.02; or
 
(e) Insolvency Proceedings. Any Insolvency Proceeding occurs with respect to any
of the Loan Parties; or
 
(f) Cross-Default. Any Loan Party (i) fails to make any payment when due
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise) in respect of any Indebtedness or Guarantee (other than Indebtedness
hereunder or under any Secured Hedge Agreement) having an aggregate principal
amount (including undrawn committed or available amounts and including amounts
owing to all creditors under any combined or syndicated credit arrangement) of
more than the Threshold Amount, or (ii) fails to observe or perform any other
agreement or condition relating to any such Indebtedness or Guarantee or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or
 
(g) Judgments. There is entered against either of the Borrowers or, the
Guarantor, (i) a judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (unless it is covered by insurance
provided by an insurer that complies with Section 7.01(r) of this Agreement,
such insurer has been notified of the potential claim and has not disputed
coverage for a period in excess of ninety (90) days), or (ii) any one or more
non-monetary judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
such judgments are not dismissed or discharged and (A) enforcement proceedings
are commenced by any creditor upon such judgment or order, or (B) there is a
period of fifteen (15) days during which a stay of enforcement of such judgment,
by reason of a pending appeal or otherwise, is not in effect; or
 
(h) Invalidity of Loan Documents. Any material provision of any Transaction
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Secured Obligations, ceases to be in full force and effect; or any Loan
Party or any other Person Contests in any manner the validity or enforceability
of any material provision of any Transaction Document; or any Loan Party or
Material Project Party denies that it has any or further liability or obligation
under any Transaction Document, or purports to revoke, terminate or rescind any
Transaction Document; or
 
68

--------------------------------------------------------------------------------


 
(i) Change of Control. The Guarantor and the Pledgor (i) shall collectively
cease to own and control legally and beneficially, either directly or
indirectly, Equity Interests in each of the Borrowers representing one hundred
(100%) of the combined voting power of all of the Equity Interests entitled to
vote for members of the board of managers or equivalent governing body of the
Borrowers on a fully-diluted basis (and taking into account all such Equity
Interests that such person or group has the right to acquire pursuant to any
option right) or (ii) shall have granted any contractual right of control to any
Person over the management or policies of, or Equity Interests in, the
Borrowers; or
 
(j) Collateral Document. Any Collateral Document after delivery thereof pursuant
to Section 4.01(a)(xiv) - (xviii) or 7.01(o) shall for any reason (other than
pursuant to the terms thereof) cease to create a valid and perfected first
priority lien on and security interest in the Collateral purported to be covered
thereby, other than Permitted Liens;
 
(k) Material Adverse Effect. Any event or circumstance shall arise which shall
have a Material Adverse Effect; or
 
(l) Material Project Agreements. (i) The Borrowers or any Material Project Party
fails to perform or observe, in any material respect, any material term,
covenant or agreement contained in any Material Project Agreement and, if such
failure to perform or observe is of a nature such that it can be remedied, such
failure to perform or observe shall continue unremedied beyond any applicable
cure period set forth therein, unless the same is subject to a Contest; or (ii)
any default or event of default shall have occurred and be continuing under any
Material Project Agreement and such default or event of default shall continue
unremedied beyond any applicable cure period set forth therein, unless the same
is subject to a Contest; or
 
(m) Abandonment. Abandonment shall have occurred; or
 
(n) Expropriation. An Expropriatory Event shall have occurred and such event is
not withdrawn, rescinded, revoked or reversed within thirty (30) days thereof or
is not subject to a stay pending appeal for a period of more than thirty (30)
days.
 
Section 11.02 Remedies upon Default.
 
(a) Acceleration, Etc. If any Event of Default occurs and is Continuing, the
Lender may take any or all of the following actions:
 
(i) declare the Commitment to make Loans to be terminated, whereupon such
Commitment and obligations shall be terminated; and
 
(ii) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers;
 
provided, however, that upon the occurrence of any Insolvency Proceeding with
respect to either of the Borrowers, the obligation of the Lender to make Loans
shall automatically terminate, and the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable.
 
69

--------------------------------------------------------------------------------


 
(b) Operation and Maintenance. The Lender shall have the right (but not the
obligation) to allow the management of the Borrowers to continue performing
their respective duties or to require the Borrowers to appoint a manager on
terms and conditions acceptable to the Lender, for the purpose of performing
such services for, and rendering such assistance on behalf of, the Borrowers as
is required by the Lender. In the latter case, the manager may be a Person who
shall become an employee of, or consultant to, the Borrowers or may be another
Person which enters into a management or operations contract with the Borrowers.
 
Section 11.03 Right of Setoff. The Borrowers hereby authorizes the Lender, if
and to the extent payment owed to the Lender is not made when due hereunder or
under any other Loan Document, to charge from time to time against any or all of
the Borrowers’ accounts with the Lender any amount so due.
 
ARTICLE XII
MISCELLANEOUS
 
Section 12.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrowers or any other Loan Party therefrom, shall be effective unless in
writing signed by the Lender and the applicable Loan Party and each such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given.
 
Section 12.02 Notices and Other Communications; Facsimile Copies.
 
(a) Manner of Delivery. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier to the address, telecopier number or electronic mail address,
as applicable, specified for such Person on Schedule 12.02, and all notices and
other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number specified for such Person on
Schedule 12.02.
 
(b) Receipt. Notices sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received;
notices sent by telecopier shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next business day
for the recipient).
 
(c) Reliance by Lender. The Lender shall be entitled to rely and act upon any
notices purportedly given by or on behalf of the Borrowers even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrowers shall indemnify the Lender and its Related Parties from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrowers if
given in accordance with this Agreement. All telephonic notices to and other
telephonic communications with the Lender may be recorded by the Lender, and
each of the parties hereto hereby consents to such recording.
 
70

--------------------------------------------------------------------------------


 
Section 12.03 No Waiver; Cumulative Remedies. No failure by the Lender to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document, are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.
 
Section 12.04 Expenses; Indemnity; Damage Waiver.
 
(a) Costs and Expenses. The Borrowers shall pay (i) all reasonable out-of-pocket
expenses incurred by the Lender and its Affiliates (including the reasonable
fees, charges and disbursements of counsel or consultants (including technical,
environmental or insurance consultants) for the Lender), in connection with the
preparation, negotiation, execution, delivery, perfection of security and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), and (ii) all
out-of-pocket expenses incurred by the Lender (including the fees, charges and
disbursements of any counsel for the Lender, and shall pay all fees and time
charges for attorneys who may be employees of the Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement and
the other Loan Documents, including its rights under this Section 12.04,
including in connection with any workout, restructuring or negotiations in
respect of the Loans. After the Closing Date, the Borrowers shall pay or
reimburse the Lender for the reasonable out-of-pocket costs and expenses of two
site visits to the Project per year by a maximum of two (2) people for each
visit.
 
(b) Indemnification by the Borrowers. The Borrowers shall indemnify the Lender
and its Related Parties (each such Person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee), and shall indemnify and hold
harmless each Indemnitee from all reasonable fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by any
Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any Loan
or the use or proposed use of the proceeds therefrom, (iii) any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by the Borrowers, or any Environmental Liability related in any way
to the Borrowers, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by any
Loan Party or any of such Loan Party’s managers, directors, partners,
shareholders or creditors, and regardless of whether any Indemnitee is a party
thereto and whether or not any of the transactions contemplated hereunder or
under any of the other Loan Documents is consummated, in all cases, whether or
not caused by or arising, in whole or in part, out of the comparative,
contributory or sole negligence of the Indemnitee; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses (A) are determined by a court
of competent jurisdiction by final and non-appealable judgment to have resulted
from the gross negligence or willful misconduct of such Indemnitee or (B) result
from a claim brought by any Loan Party against an Indemnitee for breach in bad
faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if such Loan Party has obtained a final and non-appealable judgment in
its favor on such claim as determined by a court of competent jurisdiction;
provided, further, that (i) each Indemnitee shall notify the Borrowers in
writing upon becoming aware of the initiation of any claims against it, (ii) the
Borrowers shall be entitled to participate in the defense of any such claim and,
if the Borrowers so chooses, to assume the defense, at the Borrowers’ expense,
of any such claim with counsel selected by the Borrowers (it being understood
that any Indemnitee shall have the right to participate in such defense and
employ counsel separate from the counsel employed by the Borrowers, and that
such counsel shall be at the expense of such Indemnitee unless such Indemnitee
shall have been advised by counsel that there may be legal defenses available to
it that are inconsistent with or in addition to those available to the
Borrowers, in which case the reasonable fees and expenses of such counsel shall
be at the Borrowers’ expense) and (iii) no Indemnitee shall settle any such
claim without the Borrowers’ prior written consent (such consent not to be
unreasonably withheld).
 
71

--------------------------------------------------------------------------------


 
(c) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, the Borrowers shall not assert, and hereby waive, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee referred to in clause (b) above shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.
 
(d) Payments. All amounts due under this Section 12.04 shall be payable not
later than ten (10) Business Days after demand therefor.
 
Section 12.05 Payments Set Aside. To the extent that any payment by or on behalf
of the Borrowers is made to the Lender, or the Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the Lender in
its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any Insolvency Proceeding or otherwise, then to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred.
 
72

--------------------------------------------------------------------------------


 
Section 12.06 Successors and Assigns.
 
(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that none of the Loan Parties
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Lender. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in clause (b) of this Section 12.06 and, to
the extent expressly contemplated hereby, the Related Parties of the Lender) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
 
(b) Participations. The Lender may at any time, without the consent of, or
notice to, the Borrowers, sell participations to any Person (other than a
natural person or the Borrowers or any of the Borrowers’ Affiliates) (each, a
“Participant”) in all or a portion of the Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) the Lender’s and the Loan Parties’
obligations under this Agreement shall remain unchanged, (ii) the Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrowers shall continue to deal solely and
directly with the Lender in connection with the Lender’s rights and obligations
under this Agreement. Any agreement or instrument pursuant to which the Lender
sells such a participation shall provide that the Lender shall retain the sole
right to enforce this Agreement and to approve any amendment, modification or
waiver of any provision of this Agreement. The Borrowers agree that each
Participant shall be entitled to the benefits of Sections 3.01, 3.03, 3.04 and
12.08 to the same extent as if it were the Lender.
 
(c) Certain Pledges. The Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of the Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release the Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for the Lender
as a party hereto.
 
73

--------------------------------------------------------------------------------


 
(d) Assignments. The Lender may, with the consent of the Borrowers, assign to
one or more Eligible Assignees all or a portion of its interests, rights and
obligations under this Agreement; provided, however, that (i) each such
assignment shall be of a constant, and not a varying, percentage of all the
Lender’s rights and obligations under this Agreement, (ii) the parties to each
such assignment shall execute and deliver to the Lender an Assignment and
Transfer, together with any Note or Notes subject to such assignment and (iii)
such assignment shall not, without the consent of such Borrower, require a
Borrower to file a registration statement with the SEC or apply to or qualify
the Loans or the Notes under the blue sky laws of any state. Upon such
execution, delivery, acceptance and recording, from and after the effective date
specified in each Assignment and Transfer, which effective date shall be at
least five (5) Business Days after the execution thereof, (i) the assignee
thereunder shall be a party hereto and, to the extent provided in such
Assignment and Transfer, have the rights and obligations of a Lender hereunder,
and (ii) the Lender assignor thereunder shall, to the extent provided in such
assignment, be released from its obligations under this Agreement. By executing
and delivering an Assignment and Transfer, the Lender assignor thereunder and
the assignee thereunder confirm to and agree with each other and the other
parties hereto as follows: (i) other than the representation and warranty that
it is the legal and beneficial owner of the interest being assigned thereby free
and clear of any adverse claim, such Lender assignor makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto or with respect to the financial condition of any Borrower or the
performance or observance by any Borrower of any of its obligations under this
Agreement or any other instrument or document furnished pursuant hereto; (ii)
such assignee confirms that it has received a copy of this Agreement and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into such Assignment and Transfer; (iii)
such assignee will, independently and without reliance upon the Lender assignor,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement; (iv) such assignee confirms that it is an Eligible
Assignee; (v) such assignee appoints and authorizes the Lender to take such
action as agent on its behalf and to exercise such powers under this Agreement
and the other Loan Documents as are delegated to the Lender by the terms hereof
and thereof, together with such powers as are reasonably incidental thereto; and
(vi) such assignee agrees that it will perform in accordance with their terms
all of the obligations which by the terms of this Agreement are required to be
performed by it as a Lender.
 
74

--------------------------------------------------------------------------------


 
Section 12.07 Treatment of Certain Information; Confidentiality. The Lender
agrees to maintain the confidentiality of the Information, except that
Information may be disclosed (i) to its Affiliates and to its Affiliates’
respective partners, directors, officers, employees, agents, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential); (ii) to the extent requested
by any regulatory authority purporting to have jurisdiction over it; (iii) to
the extent required by Applicable Law or regulations or by any subpoena or
similar legal process; (v) to any other party to this Agreement; (iv) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder;
(vi) subject to an agreement containing provisions substantially the same as
those of this Section 12.07, to (A) any Participant in any of its rights or
obligations under this Agreement or (B) any direct or indirect contractual
counterparty or prospective counterparty (or such contractual counterparty’s or
prospective counterparty’s professional advisor) to any credit derivative
transaction relating to obligations of the Loan Parties; (vii) with the consent
of the Borrowers; (viii) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section 12.07 or
(ii) becomes available to the Lender or any of its Affiliates on a
nonconfidential basis from a source other than the Borrowers; (ix) to any state,
federal or foreign authority or examiner (including the National Association of
Insurance Commissioners or any other similar organization) regulating the
Lender; or (x) to any rating agency when required by it (it being understood
that, prior to any such disclosure, such rating agency shall undertake to
preserve the confidentiality of any Information relating to the Loan Parties
received by it from the Lender). In addition, the Lender may disclose the
existence of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry, and service
providers to the Lender in connection with the administration and management of
this Agreement, the other Loan Documents, the Commitments, and the Borrowings.
For the purposes of this Section 12.07, “Information” means all information
received from any Loan Party relating to any Loan Party or its business, other
than any such information that is available to the Lender on a non-confidential
basis prior to disclosure by any Loan Party. Any Person required to maintain the
confidentiality of Information as provided in this Section 12.07 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
 
75

--------------------------------------------------------------------------------


 
Section 12.08 Right of Setoff. If an Event of Default shall have occurred and be
Continuing, the Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by Applicable Law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by the Lender or any such
Affiliate to or for the credit or the account of any Loan Party against any and
all of the obligations of such Loan Party now or hereafter existing under this
Agreement or any other Loan Document to the Lender, irrespective of whether or
not the Lender shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Loan Party may be contingent or
unmatured or are owed to a branch or office of the Lender different from the
branch or office holding such deposit or obligated on such indebtedness. The
rights of the Lender and its Affiliates under this Section 12.08 are in addition
to other rights and remedies (including other rights of setoff) that the Lender
or its Affiliates may have. The Lender agrees to notify the Borrowers promptly
after any such setoff and application; provided that the failure to give such
notice shall not affect the validity of such setoff and application.
 
Section 12.09 Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the Lender
and when the Lender shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto. Delivery of
an executed counterpart of a signature page of this Agreement by telecopy shall
be effective as delivery of a manually executed counterpart of this Agreement.
 
Section 12.10 Survival. Notwithstanding anything in this Agreement to the
contrary, Article III, Sections 12.04, 12.14, 12.17, 12.18 and 12.19 shall
survive any termination of this Agreement. In addition, each representation and
warranty made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the Lender,
regardless of any investigation made by the Lender or on its behalf and
notwithstanding that the Lender may have had notice or knowledge of any
Prospective Event of Default or Event of Default at the time of any Borrowing,
and shall continue in full force and effect as long as any Loan or any other
Secured Obligation hereunder or under any other Loan Document shall remain
unpaid or unsatisfied.
 
76

--------------------------------------------------------------------------------


 
Section 12.11 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
Section 12.12 Consultants.
 
(a) Removal of Consultants. The Lender may, in its sole discretion, remove any
of the Consultants. If any of the Consultants is removed or resigns and thereby
ceases to act for purposes of this Agreement and the other Loan Documents, the
Lender may designate a replacement firm (each, a “Replacement Consultant”) with
the prior consent of the Borrowers, not to be unreasonably withheld (such
consent not to be required during the continuance of a Prospective Event of
Default or Event of Default).
 
(b) Consultants’ Fees and Expenses. The Borrowers shall reimburse each of the
Consultants for the reasonable fees and documented expenses of such Consultant
retained on behalf of the Lender pursuant to this Section 12.12, including,
without limitation, the report to be provided by the Insurance Consultant as
contemplated by Sections 4.01(a)(xiii) and any dispute resolution provided by
the Independent Engineer pursuant to Section 1.06(b), and site visits by the
Independent Engineer provided that Borrowers shall not be required to reimburse
the Independent Engineer for more than one site visit in any year unless a
Prospective Event of Default or an Event of Default has occurred, in which case
the Borrowers shall reimburse the Independent Engineer for all site visits.
 
(c) Certifications by Consultants. In all cases in which this Agreement provides
for any Consultant to “agree,” “approve,” “certify” or “confirm” any report or
other document or any fact or circumstance, such Consultant may make the
determinations and evaluations required in connection therewith based upon
information provided by the Borrowers or other sources reasonably believed by
such Consultant, to be knowledgeable and responsible, without independently
verifying such information; provided that, notwithstanding the foregoing, such
Consultant shall engage in such independent investigations or findings as it may
from time to time deem necessary in its reasonable discretion to support the
determinations and evaluations required of it.
 
Section 12.13 Benefits of Agreement. Nothing in this Agreement or any other Loan
Document, express or implied, shall give to any Person, other than the parties
hereto, and each of their successors and permitted assigns under this Agreement
or any other Loan Document, any benefit or any legal or equitable right or
remedy under this Agreement.
 
77

--------------------------------------------------------------------------------


 
Section 12.14 Judgment Currency.
 
(a) Obligation to Pay in Dollars. The Borrowers’ obligations under this
Agreement or any of the other Loan Documents to make payment in Dollars (the
“Obligation Currency”), shall not be discharged or satisfied by any tender or
recovery pursuant to any judgment expressed in or converted into any currency
other than the Obligation Currency, except to the extent that such tender or
recovery results in the effective receipt of the full amount of the Obligation
Currency expressed to be payable under this Agreement or the other Loan
Documents. If, for the purpose of obtaining or enforcing judgment against the
Borrowers in any court or in any jurisdiction, it becomes necessary to convert
into or from any currency other than the Obligation Currency (such other
currency being hereinafter referred to as the “Judgment Currency”) an amount due
in the Obligation Currency, the conversion shall be made at the rate of exchange
at which the Lender could purchase Dollars with such Judgment Currency in
accordance with normal banking procedures in New York City, State of New York,
United States, with respect to Dollars as of the day (or, if such day is not a
Business Day, on the next succeeding Business Day) on which the judgment is
given (such Business Day being hereinafter referred to as the “Judgment Currency
Conversion Date”).
 
(b) Additional Amounts. If there is a change in the rate of exchange prevailing
between the Judgment Currency Conversion Date and the date of actual payment of
the amount due from the Borrowers, the Borrowers covenant to pay, or cause to be
paid, such additional amounts, if any (but, in any event, not a lesser amount),
as may be necessary to ensure that the amount paid in the Judgment Currency,
when converted at the applicable rate of exchange prevailing on the date of
payment, will produce the amount of the Obligation Currency that could have been
purchased with the amount of Judgment Currency stipulated in the judgment or
judicial award against it at the rate of exchange prevailing on the Judgment
Currency Conversion Date. If there is a change in the rate of exchange
prevailing between the Judgment Currency Conversion Date and the date of actual
payment of the amount due that results in the Borrowers paying an amount in
excess of that necessary to discharge or satisfy any judgment against it, the
Lender shall transfer or cause to be transferred to the Borrowers the amount of
such excess (net of any Taxes and reasonable and customary costs incurred in
connection therewith).
 
(c) Determination of Amount. For purposes of determining the applicable currency
equivalent or other rate of exchange under this Section 12.14, such amount shall
include any premium and costs payable in connection with the purchase of the
Obligation Currency.
 
Section 12.15 Language; Spanish Translation. The Spanish translation of this
Agreement and any other Loan Document prepared by the Borrowers and delivered
pursuant to Section 7.01(n) shall be the agreed Spanish translation hereof for
all purposes. Such translation and no other shall be used in any proceeding in
Mexico. For all purposes, the English language version hereof shall be the
original instrument and, in case of a conflict between the English and the
Spanish versions, the English version shall control.
 
Section 12.16 USA PATRIOT Act Notice. The Lender hereby notifies the Borrowers
that pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrowers, which information
includes the name and address of the Borrowers and other information that will
allow the Lender to identify the Borrowers in accordance with the Patriot Act.
 
78

--------------------------------------------------------------------------------


 
Section 12.17 Governing Law; Jurisdiction; Etc.
 
(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, UNITED STATES.
 
(b) SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO (I) THE NON-EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK,
OR (II) THE COURTS OF ITS DOMICILE, AND ANY APPELLATE COURT FROM ANY THEREOF, IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT; EACH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE JURISDICTION OF ANY OTHER COURTS TO SUCH ACTION
OR PROCEEDING; EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
 
(c) WAIVER OF VENUE. THE LOAN PARTIES IRREVOCABLY AND UNCONDITIONALLY WAIVE, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT THEY MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (b) OF THIS SECTION 12.17. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.
 
(d) Appointment of Process Agent and Service of Process. Each of the Borrowers
hereby irrevocably appoints the Guarantor with an office on the date hereof at
76 Beaver Street, 26th Floor, New York, New York 10005, United States of
America, as its agent to receive on behalf of itself and its property services
of copies of the summons and complaint and any other process which may be served
in any such action or proceeding. Such service may be made by mailing or
delivering a copy of such process to the Borrowers in care of the Guarantor at
the Guarantor’s above address, and each of the Borrowers irrevocably authorizes
and directs the Guarantor to accept such service on its behalf.
 
(e) Immunity. To the extent that either of the Borrowers has or hereafter may
acquire any immunity from jurisdiction of any court or from any legal process
(whether through service or notice, attachment prior to judgment, attachment in
aid of execution, execution or otherwise) with respect to itself or its
property, such Borrower hereby irrevocably and unconditionally waives such
immunity in respect of its obligations under the Loan Documents and, without
limiting the generality of the foregoing, agrees that the waivers set forth in
this Section 12.17(d) shall have the fullest scope permitted under the Foreign
Sovereign Immunities Act of 1976 of the United States and are intended to be
irrevocable for purposes of such Act.
 
79

--------------------------------------------------------------------------------


 
Section 12.18 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 12.18.
 
Section 12.19 Joint and Several Liability. Each of the Borrowers acknowledges
that (i) it is a co-borrower hereunder and shall be jointly and severally, with
the other Borrower, directly and primarily liable for the Secured Obligations
regardless of which Borrower actually receives Loans or other extensions of
credit hereunder or the amount of such Loans or other extensions of credit
received or the manner in which the Lender accounts for such Loans or other
extensions of credit on its books and records, (ii) each of the Secured
Obligations shall be secured by all of the Borrowers’ collateral, (iii) each of
the Borrowers shall have the obligations of co-maker and shall be primary
obligors with respect to the Loans, the Notes, and the other Secured
Obligations, it being agreed that the Loans to each Borrower inure to the
benefit of both Borrowers, and (iv) the Lender is relying on such joint and
several liability of the Borrowers as co-makers in extending the Loans and the
other extensions of credit under the Loan Documents. Each Borrower’s Secured
Obligations with respect to Loans and other extensions of credit made to it, and
each Borrower’s Secured Obligations arising as a result of the joint and several
liability of the Borrowers hereunder, with respect to Loans and other extensions
of credit made to the other Borrower hereunder, shall be separate and distinct
obligations, but all such Secured Obligations shall be primary obligations of
each Borrower. Each Borrower hereby unconditionally and irrevocably agrees that
upon default in the payment when due (whether at stated maturity, by
acceleration or otherwise) of any principal of, or interest on, any Loan or
other Secured Obligation payable by it to the Lender, it will forthwith pay the
same, without notice of demand. Notwithstanding anything to the contrary
contained in this Agreement, the Lender shall be entitled to rely upon any Loan
Notice or other request, notice or other communication received by it from any
Borrower on behalf of both Borrowers, and shall be entitled to treat its giving
of any notice hereunder pursuant to Section 12.02 hereof as notice to each and
all Borrowers.
 
80

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.



 
MINERA SANTA RITA S. DE R.L. DE C.V.
       
By:
/s/ Gifford A. Dieterle
 
Name:
Gifford A. Dieterle
 
Title:
President
         
ORO DE ALTAR S. DE R.L. DE C.V.
       
By:
/s/ Gifford A. Dieterle
 
Name:
Gifford A. Dieterle
 
Title:
President
         
CAPITAL GOLD CORPORATION
       
By:
/s/ Christopher M. Chipman
 
Name:
Christopher M. Chipman
 
Title:
CFO
         
STANDARD BANK PLC
       
By:
/s/ Arnaud Stara
 
Name:
Arnaud Stark
 
Title:
Director
             
By:
/s/ Maria Elena Funegra
 
Name:
Maria Elena Funegra
 
Title:
Senior Vice-President

 

--------------------------------------------------------------------------------


 